--------------------------------------------------------------------------------

Execution Copy
Exhibit 10.1




Confidential Treatment Requested


Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.








AMENDED AND RESTATED
PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
BETWEEN
WORLD FINANCIAL NETWORK BANK
AND
STAGE STORES, INC.
SPECIALTY RETAILERS, INC.




DATED AS OF AUGUST 8, 2012





--------------------------------------------------------------------------------





 
Table of Contents                     
Page

Section 1. DEFINITIONS  2    1.1            Certain Definitions  2   
1.2            Other Definitions 16    1.3            Additional Points of
Interpretation 16 Section 2. ESTABLISHMENT OF THE PLAN  17   
2.1            Establishment and Operation of the Plan 17   
2.2            Honoring Credit Cards  17    2.3            Credit Card Agreement
17    2.4            Marketing and Promotion of Plan 17   
2.5            Non-Competition  18 Section 3. OPERATION OF THE PLAN 18   
3.1            Plan Committee 18    3.2            Plan Teams 18   
3.3            Operating Procedures 18    3.4            Plan Documents (Forms
and Collateral) 19    3.5            Applications for Credit Under the Plan;
Internet Features 21    3.6            Credit Decisions 23   
3.7            Floor Limits 23    3.8            Servicing and Collections 24   
3.9            Customer Service 24    3.10          Loyalty Programs 26   
3.11          Ancillary Products 27    3.12          Cardholder Payments on
Accounts 29    3.13          Ownership of Accounts and Information 30   
3.14          Cardholder Communications; Inserts 34   
3.15          Communications and Systems Changes 35    3.16          Reports 35
   3.17          New Businesses 35    3.18          Sale of Businesses 44   
3.19          Secondary Provider Programs 46 Section 4. INTELLECTUAL PROPERTY 46
   4.1            Parties' Marks 46

i

--------------------------------------------------------------------------------

 
4.2            Intellectual Property
48
Section 5. SETTLEMENT AND CHARGEBACKS
49
5.1            Settlement
49
5.2            Offset
49
5.3            Transaction Records
50
5.4            Chargebacks
50
5.5            Exercise of Chargebacks
51
5.6            Cardholder Disputes
52
5.7            No Special Agreements
52
Section 6. FINANCIAL TERMS
52
6.1            Plan Economics
52
6.2            Payment Method
52
Section 7. REPRESENTATIONS AND WARRANTIES OF STAGE
52
7.1            Organization, Power and Qualification
52
7.2            Authorization, Validity and Non-Contravention
53
7.3            Validity of Transaction Records
53
7.4            Compliance with Law
54
7.5            Stage Marks
54
7.6            Intellectual Property Rights
54
7.7            Litigation
54
Section 8. COVENANTS OF STAGE
55
8.1            Notices of Changes
55
8.2            Financial Statements
55
8.3            Access Rights
55
8.4            Data Accuracy
56
8.5            Insurance
56
8.6            Commitment of SSI
56
8.7            Business Continuation/Disaster Recovery Plan
56
Section 9. REPRESENTATIONS AND WARRANTIES OF BANK
57
9.1            Organization, Power and Qualification
57
9.2            Authorization, Validity and Non-Contravention
57
9.3            Compliance with Law
58
9.4            Intellectual Property Rights
58
9.5            Litigation
58

 ii

--------------------------------------------------------------------------------

Section 10. COVENANTS OF BANK
58
10.1            Notices of Changes
58
10.2            Financial Statements
59
10.3            Access Rights
59
10.4            Bank's Business
60
10.5            Data Accuracy
60
10.6            Insurance
60
10.7            Business Continuation/Disaster Recovery Plan
60
Section 11. INDEMNIFICATION
60
11.1            Indemnification Obligations
60
11.2            LIMITATION ON LIABILITY
62
11.3            NO WARRANTIES
62
11.4            Notification of Indemnification; Conduct of Defense
62
Section 12. TERM, EXPIRATION AND TERMINATION
63
12.1            Term and Expiration
63
12.2            Termination with Cause by Bank; Bank Termination Events
63
12.3            Termination with Cause by Stage; Stage Termination Events
65
12.4            Purchase of Accounts
67
12.5            Performance During the Wind-down Period
67
Section 13. MISCELLANEOUS
67
13.1            Entire Agreement
67
13.2            Coordination of Public Statements
68
13.3            Amendment
69
13.4            Successors and Assigns
69
13.5            Waiver
69
13.6            Severability
69
13.7            Notices
69
13.8            Captions and Cross-References
70
13.9            Governing Law
70
13.10          Counterparts
70
13.11          Force Majeure
70
13.12          Relationship of Parties
71
13.13          Survival
71
13.14          Mutual Drafting
71

 
iii

--------------------------------------------------------------------------------

13.15           Independent Contractor
72
13.16           No Third Party Beneficiaries
72
13.17           Confidentiality and Security Control
72
13.18           Taxes
77
13.19           Dispute Resolution
78

 
List of Schedules
Schedule 1.1(a) Bank Marks
Schedule 1.1(b) Stage Marks
Schedule 1.1(c) Initial Operating Procedures
Schedule 1.3(e) Measurement Period Summary
Schedule 2.3 Summary of Rates and Fees
Schedule 2.4(b) Marketing Promotions
Schedule 2.4(c) Bank's Marketing Commitments
Schedule 2.5 Non-Competition
Schedule 3.1 Plan Committee
Schedule 3.2 Plan Teams
Schedule 3.3 Operating Procedures
Schedule 3.5(e) Penetration Rate/Value Proposition
Schedule 3.6 Credit Decisions
Schedule 3.8(c) Service Level Standards
Schedule 3.9(d) Cardholder Satisfaction Survey
Schedule 3.11(a) Protection Programs
Schedule 3.11(b) Bank Enhancement Marketing Services
Schedule 3.11(d) Stage Recurring Billing Programs
Schedule 3.13 Master File Information and Credit Card Application File
Information
Schedule 3.15(a) Technology and Systems
Schedule 3.16 Bank Reports
Schedule 3.19 Secondary Provider Programs
Schedule 6.1 Plan Economics
Schedule 8.5 Stage Insurance
Schedule 10.6 Bank Insurance
Schedule 12.2(d) Additional Bank Termination Events
Schedule 12.2(f) Arbitration Procedures
Schedule 12.3(f)Additional Stage Termination Events
Schedule 12.3(g) Additional Stage Termination Events
Schedule 12.4 Purchase of Accounts
Schedule 13.4 Successors and Assigns
iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED
PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
THIS AMENDED AND RESTATED PRIVATE LABEL CREDIT CARD PLAN AGREEMENT is entered
into as of this 8th day of August, 2012 to be effective as of the 1st day of
August, 2012 (the "Effective Date"), by and between STAGE STORES, INC., a Nevada
corporation (hereinafter referred to as "SSI") and SPECIALTY RETAILERS, INC., a
Texas corporation (hereinafter referred to as "SRI"), each with its principal
office at 10201 Main Street, Houston, Texas 77025 (with  SSI & SRI hereinafter
collectively referred to as "Stage"), and WORLD FINANCIAL NETWORK  BANK, with
its principal office at One Righter Parkway, Suite #100, Wilmington, Delaware,
19803 (hereinafter referred to as "Bank").
WITNESSETH:
WHEREAS, Stage and Bank entered into that certain Amended and Restated Private
Label Credit Card Program Agreement dated March 5th, 2004 and various subsequent
amendments thereto (as amended, the "2004 Agreement"), pursuant to which Stage
requested Bank to, and Bank agreed to, extend credit to qualifying individuals
in the form of private label open-ended credit card accounts for the purchase of
Goods and/or Services from Stage and Stage's stores and to issue Credit Cards to
such individuals under the names of Stage, Bealls, Palais Royal, Goody's,
Peebles, and Steele's; and
WHEREAS, each party desires to terminate the 2004 Agreement in its entirety and
agrees that it shall be superseded by, and restated and amended in, this
Agreement, pursuant to which Bank, among other things, will continue to extend
credit to qualifying individuals in the form of private label open-ended credit
card accounts for the purchase of Goods and/or Services from Stage through its
Sales Channels and to issue Credit Cards to qualifying individuals under the
Stage Nameplates; and
WHEREAS, Bank will continue to own all the Accounts, and Cardholder payments
would be made to Bank as provided in this Agreement; and
WHEREAS, Bank will operate the Plan subject to the terms and conditions as more
fully set forth herein;
NOW THEREFORE, in consideration of the terms and conditions hereof, and for
other good and valuable consideration, the receipt of which is hereby mutually
acknowledged by the parties, Stage and Bank agree as follows:
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------


SECTION 1. DEFINITIONS
            1.1  Certain Definitions.  As used herein and unless otherwise
required by the context, the following terms shall have the following respective
meanings.
 
"2004 Agreement" shall have the meaning set forth in the recitals on Page 1 of
this Agreement.
"Account" shall mean an open-end revolving line of credit established by Bank
for a Customer for personal, family or household purposes pursuant to the terms
of a Credit Card Agreement under a Stage Nameplate.  By way of clarification,
"Accounts", as defined under the 2004 Agreement and opened thereunder, are also
considered Accounts for purposes of this Agreement.
"Accounts Receivable" shall mean, as to any Account at the time of reference,
any and all amounts owing on such Account, including, without limitation,
principal balances from Purchases, fees related to Protection Programs, Bank
Enhancement Marketing Services and Stage Recurring Billing Programs, accrued
finance charges (whether or not posted or billed to an Account), late fees, and
all other fees and charges assessed on the Account, less any payments received
by Bank and credits issued by Bank with respect to the Account.  This definition
specifically excludes any amounts which have been written-off by Bank with
respect to such Account.
"ACH" shall mean a payment made through the Automated Clearing House network.
"Adjusted Net  Yield" shall have the meaning set forth in Schedule 6.1.
"ADS" shall mean Alliance Data Systems Corporation and any successor thereto.
"Affected Party" shall have the meaning set forth in Section 13.17(e)(ii).
"Affiliate" shall mean with respect to a party, or ADS, any entity that is owned
by, owns, or is under common Control with such party.
"Agreement" shall mean this Amended and Restated Private Label Credit Card Plan
Agreement, including any schedules, exhibits, addenda, and future amendments and
supplements hereto.
"Ancillary Income" shall have the meaning set forth in Schedule 6.1.
"Annual Portfolio Performance Bonus" shall have the meaning set forth in
Schedule 6.1.
"Applicable Law" shall mean any applicable federal, state or local law, rule, or
regulation.
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


 
2

--------------------------------------------------------------------------------

"Applicant" shall mean an individual who applies for an Account under the Plan.
"Application Approval Rate" shall have the meaning set forth in Schedule 3.6.
 "Applications Per Store Average" shall have the meaning set forth in
Schedule 3.5(e).
"Application Per Store Target Average" shall have the meaning set forth in
Schedule 3.5(e).
"Average Annual Accounts Receivable" shall have the meaning set forth in
Schedule 6.1.
"Average Credit Limit" shall have the meaning set forth in Schedule 3.6.
"Bank" shall mean the party to this Agreement identified as "Bank" in the first
paragraph on Page 1 of this Agreement.
"Bank Cardholder Information" shall have the meaning set forth in
Section 3.13(d)(i).
"Bank Designees" shall have the meaning set forth in Schedule 3.1.
"Bank Enhancement Marketing Services" shall have the meaning set forth in
Section 3.11(b).
"Bank Indemnified Parties" shall have the meaning set forth in Section 11.1(a).
"Bank Mark" shall mean a trademark, service mark, or trade name owned by or
licensed (and capable of being sublicensed) to Bank and designated by Bank to
Stage for use in connection with the Plan.  As of the Effective Date, the Bank
Marks designated for use in connection with the Plan are set forth on
Schedule 1.1(a).
"Bank Matters" shall mean those Plan Committee Matters identified as Bank
Matters on Schedule 3.1.
"Bank Performance Bonus" shall have the meaning set forth in Schedule 6.1.
"Bank Termination Event" shall have the meaning set forth in Section 12.2.
"Batch Prescreen" shall mean a process where Bank's offer of credit is made to
certain Customers prequalified by Bank (per its credit criteria and risk
management policies), in a batch mode (often but not exclusively within a
direct-to-consumer environment).
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
3

--------------------------------------------------------------------------------

"Billing Statement" shall mean Bank's periodic statement listing the amounts of
Purchases made, credits received, and other information, as required by
Applicable Law and/or deemed desirable by Bank.
"Business Day" shall mean any day, except Saturday, Sunday or a day on which
banks in Delaware are required to be closed under Applicable Law.
"Cardholder" shall mean any natural person to whom an Account has been issued by
Bank and/or any authorized user of the Account.
"Cardholder Fees" shall have the meaning set forth in Schedule 6.1.
"Cardholder Loyalty Program" shall have the meaning set forth in
Section 3.10(a).
"Change in Control" shall have the meaning set forth in Schedule 13.4.
"Charge Slip" shall mean a sales receipt, invoice or other documentation,
whether in hard copy or electronic form (such as, but not limited to, that which
is part of a Transaction Record), and in each case evidencing a Purchase that is
to be charged to a Cardholder's Account.
"Collateral" shall have the meaning set forth in Section 3.4(c).
"Competitive Credit Program" shall mean any non-Bank credit issuance arrangement
dealing with the extension of credit and repayment of debt extended to Customers
in the United States (provided directly by Stage or indirectly through an
arrangement of Stage with a third party issuer).  By way of clarification, a
credit issuance arrangement in connection with a website or other non-physical
sales channel shall not be considered a Competitive Credit Program unless it is
targeted to United States consumers.  By way of further clarification, the
following are not "Competitive Credit Programs": debit payment programs
(card-based or card-less), stored value cards, prepaid cards, payroll cards,
gift cards/certificates, coupons, or mail-in rebate offers that can be used to
purchase Goods and/or Services.


"Consumer Personal Information" shall mean non-public personal information
regarding Applicants, Customers, and Cardholders, including but not limited to
Account information, information related to transactions conducted by Customers
or Cardholders, consumer reports, and information derived from consumer reports,
that is subject to protection under Applicable Law.
"Control" shall mean  the possession, directly or indirectly, of the power to
vote fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of any entity.
"CPI" shall have the meaning set forth on Schedule 6.1.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
4

--------------------------------------------------------------------------------

"CPR" shall have the meaning set forth on Schedule 12.2(f).
"CPR Rules" shall have the meaning set forth on Schedule 12.2(f).
"Credit Bureau Score" shall mean an industry standard credit score (such as a
FICO score) provided by any of the major credit bureaus.
"Credit Card" shall mean the private label credit card issued by Bank to
Cardholders under the terms of this Agreement, which card corresponds to a
related Account for the purpose of purchasing Goods and/or Services pursuant to
this Agreement.
"Credit Card Agreement" shall mean the open-ended revolving credit agreement
between a Cardholder and Bank governing the Account and Cardholder's use of the
Credit Card, together with any modifications or amendments which may be made to
such agreement.
"Credit Sales Day" shall mean any day, whether or not a Business Day, on which
Goods and/or Services are sold by Stage through its Sales Channels.
"Credit Slip" shall mean a sales credit receipt or other documentation, whether
in  hard copy or electronic form (such as, but not limited to, that which is
part of a Transaction Record), in each case evidencing (i) a return or exchange
of Goods, or (ii) a credit on an Account as an adjustment by Stage for goodwill
or for Services rendered or not rendered by Stage to a Cardholder.
"Critical SLA" shall have the meaning set forth in Schedule 3.8(c).
"Customer" shall mean any individual consumer who was (prior to the Effective
Date), is (as of the Effective Date), or becomes or potentially could become
(after the Effective Date), a customer of Stage or any Affiliates of Stage.
"Customer Loyalty Program" shall have the meaning set forth Section 3.10(a).
"Database" shall have the meaning set forth in Section 3.13(d)(ii).
"Declined Bank Applicant" shall mean an Applicant to whom Bank does not extend
credit under this Agreement.
"Declined Bank Applicant Data" shall mean data provided by a Declined Bank
Applicant as part of his or her application for credit under this Agreement.  By
way of clarification, this definition shall not include credit bureau
information.
"Discount Fee" shall have the meaning set forth in Schedule 6.1.
"Discount Rate" shall have the meaning set forth in Schedule 6.1.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
5

--------------------------------------------------------------------------------

"Effective Date" shall have the meaning set forth in the first paragraph on
Page 1 of this Agreement.
"Electronic Bill Presentment and Payment" (or "EBPP") shall mean a procedure
offered by Bank whereby Cardholders can elect to receive their Billing
Statements electronically and that also allows them an opportunity to remit
their Account payments to Bank electronically.
"Electronic Customer Service" (or "eCS") shall mean a web-based customer service
system Bank makes available on a Bank website.
"Escalation Executive" shall have the meaning set forth in Schedule 3.1.
"Force Majeure" shall have the meaning set forth in Section 13.11.
"Forms" shall have the meaning set forth in Section 3.4(a).
"Goods and/or Services" shall mean those goods and/or services sold by Stage or
any Affiliate of Stage through the Sales Channels to the general public for
individual, personal, family or household use.  For clarity, Goods and/or
Services includes Stage Recurring Billing Programs but does not include
Protection Programs and Bank Enhancement Marketing Services.
"Initial Term" shall have the meaning set forth in Section 12.1.
"Insert" shall mean marketing inserts to be inserted into the Billing Statement
or Credit Card mailer packages, including bangtails.
"Instant Credit" shall mean the generally applicable new Account acquisition
process at Stage's physical POS via manual data entry, as in effect on June 1,
2012 and modified from time to time by agreement of the parties.
"Intellectual Property" shall mean on a worldwide basis any and all:  (i) rights
associated with works of authorship, including copyrights, moral rights and
mask-works; (ii) trade marks and service marks and the goodwill associated
therewith; (iii) internet domain names; (iv) trade secret rights; (v) patents,
designs, algorithms, inventions and other industrial property rights; (vi) other
intellectual and industrial property rights of every kind and nature, however
designated, whether arising by operation of law, contract, license or otherwise;
and (vii) applications, registrations, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
any of the foregoing).
"IVR" shall mean an interactive voice response system and/or procedure.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
6

--------------------------------------------------------------------------------

"Like-Kind New Business" shall mean a New Business that is primarily a
department store or specialty clothing retailer.  For clarity, a Steele's
Like-Kind New Business is not a Like-Kind New Business.
"Like-Kind Parallel Plan" shall have the meaning set forth in Section
3.17(b)(vii).
"Losses" shall have the meaning set forth in Section 11.1(c).
"Loyalty Program" shall mean a Cardholder Loyalty Program, a Secondary Loyalty
Program and/or a Customer Loyalty Program.
"Marks" shall mean the Stage Marks and/or the Bank Marks as required by the
context.
"Measurement Period" or "MP" shall mean each measurement period as defined on
Schedule 1.3(e).
"Monthly Net Portfolio Yield" shall have the meaning set forth in Schedule 6.1.
"Monthly Net Portfolio Yield Payment" shall have the meaning set forth in
Schedule 6.1.
"Nameplate Acquirer" shall have the meaning set forth in Schedule 3.18(b).
"Nameplate Specific Plan" shall have the meaning set forth in Schedule 3.18(b).
"Net Proceeds" shall mean the dollar amount of all Purchases: (i) less credits
to Accounts for the return or exchange of Goods and/or Services, or a credit on
an Account as an adjustment by Stage for goodwill or for Goods and/or Services
rendered or not rendered by Stage to a Cardholder, all as shown in the
Transaction Records and as corrected by Bank pursuant to Section 5.3 in the
event of any computational error; (ii) less payments from Cardholders received
by Stage from Cardholders on Bank's behalf; (iii) less any amounts owed to Bank
by Stage under Section 5.4; and (iv) less any amounts owed to Bank by Stage
under Schedule 6.1, Section (B).
"Net Sales" shall mean the dollar amount of Purchases, less credits to Accounts
for the return or exchange of Goods and/or Services, or a credit on an Account
as an adjustment by Stage for goodwill or for Goods and/or Services rendered or
not rendered by Stage to a Cardholder, all as shown in the Transaction Records
and as corrected by the Bank pursuant to Section 5.3 in the event of any
computational error.
"Net Sales on Promotional Program Purchases" shall mean the dollar amount of
Promotional Program Purchases, less credits to Accounts for the return or
exchange of Goods and/or Services related to such Promotional Program Purchases,
or a credit on an Account as an adjustment by Stage for goodwill or
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
7

--------------------------------------------------------------------------------

for Goods and/or Services related to such Promotional Program Purchases rendered
or not rendered by Stage to a Cardholder, all as shown in the Transaction
Records and as corrected by Bank pursuant to Section 5.3 in the event of any
computational error.
"New  Business" shall mean any new business for the retail sale of goods and/or
services that is owned by Stage or any of its Affiliates, whether internally
developed or acquired, including a new Stage Nameplate, new division, marketing
and selling channel, catalog, Internet site and separate entity.   For purposes
of this definition (and any corresponding use in Section 3.17), "acquired" (and
any other form of the term) includes but is not limited to acquisition through
transfer of assets, merger, consolidation, or other business combination.
"Non-Critical SLA" shall have the meaning set forth in Schedule 3.8(c).
"Non-Like-Kind New Business" shall mean a New Business that is neither a
Like-Kind New Business nor a Steele's Like-Kind New Business.
"On-Line Prescreen" shall mean a process where Bank's offer of credit is made to
certain Customers pre-qualified by Bank (per its criteria), in a real-time
pre-approved manner, at the POS at the time of a transaction.
"Operating Expense Amount" shall have the meaning set forth in Schedule 6.1.
"Operating Procedures" shall mean Bank's instructions and procedures regarding
operation of the Plan as written by Bank and provided to Stage in accordance
with this Agreement.  As of the Effective Date, the Operating Procedures are
those attached hereto as Schedule 1.1(c).
"Par Value" shall have the meaning set forth in Schedule 12.4.
"Penetration Rate" shall have the meaning set forth in Schedule 3.5(e).
"Plan" shall mean the private label credit card plan established and
administered by Bank for certain Customers in the United States pursuant to this
Agreement.
"Plan Committee" shall have the meaning set forth in Schedule 3.1.
"Plan Committee Matters" shall have the meaning set forth in Schedule 3.1.
"Plan Data" shall have the meaning set forth in Schedule 12.4.
"Plan Documents" shall mean those items comprised of Forms and Collateral as
such terms are defined in Section 3.4.
"Plan Purchase Date" shall have the meaning set forth in Schedule 12.4.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


8

--------------------------------------------------------------------------------

"Point of Sale" (or "POS") shall mean the physical or electronic location at
which transactions (sales, credits, and returns) take place.  This includes but
is not limited to a cash register, point of order entry, or website (as
applicable).
"Preferred Negotiation Rights" shall mean Stage's obligation, under the
circumstances set forth at Section 3.17, to negotiate exclusively with Bank for
a period of forty-five (45) days before Stage enters into negotiations with any
credit card issuer other than Bank to issue a credit card for the New Business.
"Promotional Program" shall mean any special Cardholder payment terms agreed by
the parties for certain Purchases, including without limitation deferred or
equal payment programs.  As of the Effective Date, there are no Promotional
Programs.
"Protected Information" shall mean, in the case of Bank, Bank Cardholder
Information and Stage Customer Information, and in the case of Stage, Bank
Cardholder Information.
"Protection Program" shall have the meaning set forth in Section 3.11(a).
"Purchase" shall mean, in each case, a purchase of Goods and/or Services,
including without limitation all applicable taxes and shipping costs, with a
specific extension of credit by Bank to a Cardholder using an Account as
provided for under this Agreement.  The term shall be interpreted to include
Regular Revolving Purchases as well as Promotional Program Purchases unless the
context of the reference clearly indicates otherwise.
"Purchase Option" shall have the meaning set forth in Schedule 12.4.
"Purchase Option Notice" shall have the meaning set forth in Schedule 12.4.
"Quick Credit" shall mean Bank's application procedure designed to open Accounts
as expeditiously as possible at the physical Point of Sale, whereby information
to complete an application for an Account is input without a paper application
being completed by an Applicant or manual input by the POS attendant (such as
through the scan of an existing credit card of the Applicant).
"Rates and Fees" shall mean those Cardholder terms and conditions regarding
rates and fees as are initially set forth in Schedule 2.3, as amended from time
to time pursuant to Section 2.3 and Schedule 2.3.
"Regular Revolving Purchases" shall mean Purchases that are not subject to any
Promotional Program.
"Relationship Manager" shall have the meaning set forth in Schedule 3.2.
"Renewal Term" shall have the meaning set forth in Section 12.1.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
9

--------------------------------------------------------------------------------

"Reorganization" shall have the meaning set forth in Schedule 13.4.
"Sales Channels" shall mean those certain sales channels through which Stage or
its Affiliates sells Goods and/or Services under the Stage Nameplates under the
terms and conditions of this Agreement during the Term, subject to Section 3.17
with respect to future sales channels, including (i) current and future:
(x) physical retail locations in the United States that are owned and operated
by Stage or Stage's Affiliates or Stage's licensees or franchisees, and
(y) Stage's and its Affiliates' websites targeting Customers residing in the
United States; as well as (ii) other sales channels developed during the Term
targeting Customers residing in the United States.
"Secondary Loyalty Program" shall have the meaning set forth in Section 3.10(a).
"Secondary Provider" shall mean the issuer, sponsor, lender, or other provider
of a Secondary Provider Program.
"Secondary Provider Program" shall mean a program to offer credit to Declined
Bank Applicants.
"Service Failure" "shall have the meaning set forth in Schedule 3.8(c).
"Service Level Standard" or "SLA" shall have the meaning set forth in
Schedule 3.8(c).
"Signing Bonus" shall have the meaning set forth in Schedule 6.1.
"SLA Failure Cure Period" shall have the meaning set forth in Schedule 3.8(c).
"SLA Failure Payment" shall have the meaning set forth in Schedule 3.8(c).
"SLA Termination Event" shall have the meaning set forth in Schedule 3.8(c).
"SRI" shall mean the party to this Agreement identified as "SRI" in the first
paragraph on Page 1 of this Agreement.
"SSI" shall mean the party to this Agreement identified as "SSI" in the first
paragraph on Page 1 of this Agreement.
"Stage" shall mean the parties to this Agreement identified as "Stage" in the
first paragraph on  Page 1 of this Agreement.
"Stage Customer Information" shall have the meaning set forth in
Section 3.13(c).
"Stage Deposit Account" shall mean the one (1) deposit account maintained by
Stage and designated by it in writing to Bank as to which Bank should direct its
payments.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
10

--------------------------------------------------------------------------------

"Stage Designees" shall have the meaning set forth in Schedule 3.1.
"Stage Fiscal Year" shall mean the fiscal period as that term is defined in the
4-5-4 merchandising and retail sales reporting calendar (not restated) as
published by the National Retail Federation.
"Stage Indemnified Parties" shall have the meaning set forth in Section 11.1(b).
"Stage Mark" shall mean a trademark, service mark, or trade name owned by or
licensed (and capable of being sublicensed) to Stage and designated by Stage to
Bank for use in connection with the Plan.  As of the Effective Date, the Stage
Marks designated for use in connection with the Plan are set forth on
Schedule 1.1(b).
"Stage Matters" shall mean those Plan Committee Matters identified as Stage
Matters on Schedule 3.1.
"Stage Nameplates" shall mean (i) the following brands under which Stage
operates sales channels as of the Effective Date:  Stage, Bealls, Palais Royal,
Goody's, Peebles and Steele's; and (ii) any other Stage brand under which Stage
or any of its Affiliates operates sales channel(s) and for which Bank issues a
private label credit card pursuant to Section 3.17 of this Agreement.
"Stage Portfolio Assets" shall have the meaning set forth in Schedule 12.4.
"Stage Recurring Billing Programs" shall have the meaning set forth in
Schedule 3.11(d).
"Stage Re-Issuance" shall have the meaning set forth in Section 3.4(e)(i).
"Stage Termination Event" shall have the meaning set forth in Section 12.3.
"Steele's Like-Kind New Business" shall mean a New Business that is primarily an
off-price retailer.
"Steele's Like-Kind Parallel Plan" shall have the meaning set forth at Section
3.17(c)(vii).
"Target Penetration Rate" shall have the meaning set forth in Schedule 3.5(e).
"Term" shall mean the Initial Term plus any Renewal Terms, each as defined in
Section 12.1.
"Transaction Record" shall mean the following, with respect to each Purchase or
with respect to a credit or return related to a Purchase (as applicable), and
each payment received by Stage or an Affiliate from a Cardholder on Bank's
behalf:  (a) the Charge Slip or Credit Slip corresponding to the Purchase,
credit or return; or (b) a computer readable tape/cartridge or electronic
transmission (directly or
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
11

--------------------------------------------------------------------------------

via a network provider selected by Stage at its expense) containing the
following information:  the Account number of the Cardholder, identification of
the Stage's Sales Channel via a network provider selected by Stage at its
expense) containing the following information:  the Account number of the
Cardholder, identification of the Stage's Sales Channel (location) where the
Purchase, credit or return was made (if applicable), the total of (i) the
Purchase price of Goods and/or Services purchased or amount of the credit, as
applicable, plus (ii) the date of the transaction, a description of the Goods
and/or Services purchased, credited or returned and the authorization code, if
any, obtained by Stage or an Affiliate prior to completing the transaction.  For
clarity, the description of Goods and/or Services on a Transaction Record may be
general to the extent consistent with the format provided as of the Effective
Date and not require an itemization of the Purchase beyond that format.
"United States" (or "U.S.") shall mean the geographic area consisting of the
fifty states of the United States, District of Columbia, Puerto Rico and any
other U.S. commonwealth or territory.
"Valid Application" shall have the meaning set forth in Schedule 3.5(e).
"Web" (or "web" or "Internet") shall mean the world-wide web internet network as
generally understood in the greater business community.
"Web Application" shall mean a Web-based new Account application procedure made
available by Bank.
"Web Approval Rate" shall mean that figure, expressed as a percentage,
calculated as follows for each respective measurement period:  (total number of
applications for a Credit Card submitted by Applicants through the Web
Application and approved by Bank) divided by (total number of Valid Applications
for a Credit Card submitted by Applicants through the Web Application).
"Wind-down Period" shall mean the period beginning on the earlier of the date of
expiration of this Agreement or the date of termination and ending on either
(i) the Plan Purchase Date, or (ii) the date that either (A) Stage delivers a
written notice to Bank of its election not to purchase the Stage Portfolio
Assets or (B) the right of Stage to purchase the Stage Portfolio Assets expires
in accordance with the terms of this Agreement.
1.2  Other Definitions.  As used herein, terms defined in the introductory
paragraph hereof and in other sections of this Agreement shall have such
respective defined meanings.  Defined terms stated in the singular shall include
reference to the plural and vice versa.  The terms "shall" and "will" have the
identical meaning (i.e., that something is compulsory and certain), and the use
of one versus the other is not to be interpreted as implying less certainty or a
sense of possibility or choice.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


12

--------------------------------------------------------------------------------

1.3  Additional Points of Interpretation.
 
(a)  Notwithstanding the requirements of Section 13.7 and subject to
clauses (i) and (ii) below, a party may fulfill its obligation hereunder to
provide notice or information to the other party by communicating the same at a
Plan Committee meeting; provided, however, that such notice shall not (i) serve
as a substitute for any written notice required under Sections 12.1 through 12.4
(including the corresponding Schedules thereto) in accordance with Section 13.7;
or (ii) obviate any obligation in terms of the timing or form (oral or written)
of such notice/information.
 
(b)  Many provisions in this Agreement relate to others.  However, such
relationships are not cross-referenced in every case and the lack of a specific
and/or express cross-reference does not negate the relationship.  By way of
example and not limitation, the matters addressed in Schedule 3.1 relate to many
other provisions (both sections and schedules) in this Agreement, but are not
reflected by cross-references in or to Schedule 3.1.
 
(c)  Even if not preceded by the word "calendar", the term "day" or "month" or
"year," if not otherwise expressly modified by another term, shall mean a
calendar day, or month, or year, as applicable.  The occasional use of the
"calendar" is simply for emphasis.
 
(d)  The use of the term "including" means "including, without limitation"
regardless of whether the term is so modified.  The use of the term "reasonable"
means "commercially reasonable" regardless of whether the term is so modified.
 
(e)  To facilitate interpretation of certain measurements required by the
provisions of this Agreement, the parties attach Schedule 1.3(e) as an
operational summary the measurement periods applicable to such measurements.
 




 

SECTION 2. ESTABLISHMENT OF THE PLAN
2.1  Establishment and Operation of the Plan.  The Plan is established for the
primary purposes of providing Customer financing for purchasing Goods and/or
Services and providing a means to promote increased Stage sales of Goods and/or
Services through Sales Channels, in a manner that is mutually beneficial to the
parties.
 
2.2  Honoring Credit Cards.  Stage agrees that Stage will honor any Credit Card
properly issued and currently authorized by Bank pursuant to the Plan.  In
addition, Stage shall, in accordance with the provisions of this Agreement and
the Operating Procedures, deliver to Bank Transaction Records evidencing all
transactions with Stage made under the Plan.
 
2.3  Credit Card Agreement. The parties' agreement with respect to certain
provisions and/or changes to the Credit Card Agreement is set forth on
Schedule 2.3.
 
2.4  Marketing and Promotion of Plan.
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


13

--------------------------------------------------------------------------------

(a)  On an annual basis, Stage and Bank will jointly agree, and subject to
Stage's final decision making authority under the escalation and resolution
procedures set forth in Schedule 3.1, through the Plan Committee, to an annual
marketing program to market and promote the Plan, which shall be reviewed at
each meeting of the Plan Committee, and updated as necessary.
 
(b)  Throughout the Term of this Agreement, Stage shall actively market,
promote, participate in and support the Plan in a manner consistent with the
manner in which it does so as of the Effective Date; provided that the foregoing
does not constitute a commitment to any specific form of marketing used as of
the Effective Date.  The marketing and promotion activities undertaken by Stage
may include those marketing promotions set forth in Schedule 2.4(b).  Stage
shall use reasonable efforts to market the Plan in accordance with Applicable
Law and the terms of this Agreement.
 
(c)  Bank shall fund the marketing activities set forth in Schedule 2.4(c)
associated with the Plan.
 
(d)  Bank will not initiate any marketing incentive programs directed at Stage's
employees without Stage's prior written approval, which may be withheld,
conditioned or delayed at Stage's sole discretion.
 


      
2.5  Non-Competition. Except as otherwise provided in Schedule 2.5, Stage agrees
that, in consideration of and as an inducement for Bank to make the Plan
available to Stage as provided in this Agreement, Stage (including its
Affiliates) shall not during the Term without Bank's prior written consent,
either on its own or under contract or in concert with any third-party, provide,
participate in, or own (i) any Competitive Credit Program, nor (ii) any
Stage-branded debit program that operates in the United States.
 
 
SECTION 3. OPERATION OF THE PLAN
3.1            Plan Committee. The parties agree to the provisions of
Schedule 3.1 with respect to the establishment and operation of the Plan
Committee.


3.2            Plan Teams.  The parties agree to the provisions of Schedule 3.2
with respect to their respective Plan teams.


3.3            Operating Procedures.  The parties agree to the provisions set
forth in Schedule 3.3 with respect to Operating Procedures.
 
3.4            Plan Documents (Forms and Collateral).
 
(a)      Forms - General.  Subject to Section 3.4(b) below, Bank shall design
the terms and conditions of, and generate the form of the Credit Card Agreement,
applications, Credit Card, Credit Card mailers, privacy notices, Billing
Statements (including backers), Cardholder letters, templates, and other
documents and forms to be used under the Plan which (i) relate to the Plan,
(ii) relate to Bank's and/or the 
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


14

--------------------------------------------------------------------------------

Cardholder's obligations, (iii) are used by Bank in maintaining and servicing
the Accounts; or (iv) are required byAccounts; or (iv) are required by
Applicable Law (collectively, "Forms").  By way of clarification, Bank's
responsibilities do not include any obligations Stage may have as a retailer,
such as creating the form of Charge Slips and Credit Slips.  All Forms shall be
in English and, at Stage's request, Spanish, unless otherwise agreed by the
parties in writing.  Each Form shall be based on a common template/format, but
then separately customized for each Stage Nameplate by substitution of the
appropriate Stage Marks and related names, graphics and logos and by Spanish
language translation.  Bank shall submit all Forms (and changes and
modifications thereto) to Stage for review.  All aspects of the Forms not
required by Applicable Law shall be subject to Stage's approval.
(b)  Forms - Conditions.  The provisions of Section 3.4(a) above are subject to
the following conditions.  First, Bank's actions are subject to Schedule 2.3 and
Section 4.1.  Second, Bank and Stage shall jointly design (and agree upon) any
Customer marketing aspects of the Forms related to the Plans.  Third, the
application form shall provide for the Applicant to input any additional
information Stage requests on behalf of a Secondary Provider that is permissible
under Applicable Law and consented to by the Applicant.  Fourth, the application
will provide that Applicant consents to Bank sharing Applicant's information
with Stage for Stage's customary business purposes (as opposed to sale or other
use of such information), which customary purposes include marketing the Plan,
Goods and/or Services and Loyalty Programs, and to sharing with the Secondary
Provider.  Fifth, the Forms will facilitate the collection of e‑mail addresses
from Applicants and Cardholders.
(c)  Collateral.  Stage may design and produce promotional material, direct mail
pieces, catalog, newspaper, radio, TV and Internet advertisements, and other
collateral documents (collectively, "Collateral") which reference the Plan.
 Stage shall submit all Collateral to Bank for its review and approval, which
approval shall not be unreasonably withheld, conditioned or delayed, of (i) the
Plan disclosures required by Applicable Law; and (ii) use of Bank Marks.  Bank
shall complete its review and provide an approval or comments to Stage within
five (5) Business Days of receipt of such Collateral.  Pursuant to this review
and approval process, Stage will make (or have made) all reasonable changes that
Bank requests to satisfy Applicable Law and/or in exercising its rights under
this Agreement with respect to Bank Marks.
(d)  Bank's Costs.  At Bank's cost, Bank will be responsible for generating and
delivering to Stage at one central location in the continental U.S. adequate
copies of (i) Credit Card Agreements and applications; and (ii) any other
appropriate Forms to be distributed in physical Stage Channels for distribution
to Customers and Cardholders or for Stage's marketing purposes and mass
mailings.  Bank will also be responsible for generating and delivering to
Cardholders, at Bank's cost, Credit Cards, Billing Statements, and Credit Card
mailers.  All Credit Card plastics and Credit Card mailers, including those
produced pursuant to a re-issuance described on Schedule 2.4(c), shall be at
least of the quality used as of June 1, 2012 unless otherwise agreed by the
parties.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA






15

--------------------------------------------------------------------------------

(e)  Stage's Costs
 
(i)  Stage Re-issuances.  By way of clarification and emphasis, the provisions
of this subsection (e) do not obviate or otherwise modify Bank's
responsibilities under Schedule 2.4(c).  Any mass re-issuances requested by
Stage beyond those funded by Bank under Schedule 2.4(c) shall be referred to,
collectively, as "Stage Re-issuances".  Regarding any Stage Re-issuance, Stage
shall pay all reasonable costs (A) for the design and production of the Credit
Card itself  (including all embossing and encoding), Credit Card mailers,
envelopes, Credit Card Agreements, and other Forms,Collateral, and postage, and
(B) any reasonable Bank out-of-pocket expense necessitated by Stage's decision
to launch a Stage Re-issuance.  As a point of clarification, none of the
following constitutes Stage Re-issuance and each of the following re-issuances
shall be at Bank's cost:  Bank's replacement (on an Account-by-Account basis) of
lost or stolen Credit Cards, expired Credit Cards, or in response to some other
Cardholder request or replacement of Credit Cards required by changes in
Applicable Law.
  
 
(ii)  Variations from Bank's Standards.  If a request or requirement (as
applicable) of Stage with regard to any Plan Documents requires a variation from
Bank's generally and consistently applied specifications, and such variation
causes an increase in any cost of Bank, the following shall apply. First, Bank
will advise Stage in writing of the variance and provide a written estimate of
the related cost increase.  Second, Stage shall notify Bank in writing of its
decision to forego the request, to modify the request such that no cost increase
is generated, or agree to bear the additional expense.  In the event any Forms
become obsolete as a result of changes to such Forms requested by Stage, then
following prior written notice by Bank of such event, Stage shall reimburse Bank
for the costs associated with any unused obsolete Forms.
 
(iii)  Mass Mailings.  As to any mass mailings requested by Stage and not
otherwise contemplated herein as a Bank-funded mailing (including but not
limited to catalog mailings, pre-approved mailings, and zero balance mailings),
Stage shall pay all reasonable costs related thereto incurred by Bank and
approved by Stage.
 



3.5  Applications for Credit Under the Plan; Internet Features.
 
(a)  Applicants who wish to apply for an Account under the Plan must submit a
completed application on a Form approved pursuant to Section 3.4 or in an
electronic format approved pursuant to Schedule 3.15(a).  Bank shall grant or
deny the request for credit based solely upon Bank's credit criteria and risk
management policies, subject to Section 3.6 and Schedule 3.1.  In the case of
applications submitted in physical Sales Channels, Stage shall, unless otherwise
agreed between the parties, (i) provide a copy of the Credit Card Agreement to
the Applicant to be retained for the Applicant's records, and (ii) follow any
applicable Operating Procedures.  When facilitating any other method
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


16

--------------------------------------------------------------------------------

of application, Stage shall follow all applicable Operating Procedures.  The
application shall be submitted to Bank by the Applicant or submitted by Stage on
behalf of the Applicant, as required in the Operating Procedures.  If Bank
grants the request for an Account, Bank will issue a Credit Card to the
Applicant to access an individual line of credit in an amount determined by
Bank, and at Bank's cost deliver the Credit Card to the Cardholder.
(b)  As of the Effective Date, Bank shall make available, and Stage shall
utilize, the following methods for applications for Credit Cards:  Web
Application, Quick Credit, and Instant Credit.  If and as agreed upon in the
future by the parties in writing, Bank shall provide, and Stage may utilize,
Batch Prescreen and/or On-Line Prescreen, and/or a mobile technology method for
new Account acquisition.
 
(c)   Regarding applications submitted in whole or in part by Stage on an
Applicant's behalf, Stage agrees that it will, pursuant to and subject to the
provisions of this Agreement (including but not limited to Section 13.17):
 (i) protect and keep confidential any and all Applicant information (which
information shall be Bank Consumer Personal Information) acquired as a result of
participating in the submission of any such applications, (ii) not disclose the
information to anyone other than authorized representatives of Bank, and
(iii) follow all Operating Procedures applicable to such Bank Consumer Personal
Information.  Bank acknowledges and agrees that information submitted in
connection with an application may also be deemed provided to Stage to the
extent disclosed to the Applicant and in such case shall also be considered
Stage Consumer Personal Information.
 
(d)  Bank shall make available the Web Application procedure by establishing a
website for such purpose, which shall be accessible via a link from Stage's
website(s).  Bank shall bear the entire cost of those components involving its
systems that are required to link to Bank's website.  Stage shall be responsible
for maintaining on its website(s), at its sole expense, a link to Bank's Web
Application.  Bank shall provide at its sole expense a link to Stage's
website(s) from the Web Application maintained by Bank.  Each party agrees that,
to maintain a link to the Web Application or Stage website(s) as applicable, to
ensure access to the other party's designated website, and to reduce technical
errors, the party's software providing the access to the Web Application or
Stage website(s), as applicable, will function, and continue to function, in a
sound technical manner.  Each party shall monitor its website to ensure proper
functioning of the link to the Web Application or Stage website(s), as
applicable.  In the event a party changes or otherwise modifies the website
address for its designated website, the other party will either update or modify
its website accordingly within a reasonable time following receipt of notice of
the change.  In providing a link to the other party's website, each party shall
make it clear and conspicuous that the Customer is leaving such party's  website
and is being directed to the other party's website.  Each party agrees that, in
connection with the links described in this section (d), it will use the other
party's name, or any logo, statements, or any other information that is related
to the other party, only as directed by the other party, or as previously
approved by the other party in writing.  Without limiting the generality of the
scope of required approvals,




 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
17

--------------------------------------------------------------------------------

but by way of example, each party shall seek the other party's approval not only
with respect to content, but also with respect to any typestyle, color, or
abbreviations used in connection with references to the other party's Web
Application or website.
 
(e)  The parties agree to the provisions of Schedule 3.5(e) with respect to the
penetration rate of the Plan.
 
3.6  Credit Decisions.
 
(a)  The decision to extend credit to any Applicant under the Plan shall be
Bank's decision.  Bank shall establish and administer the underwriting and
credit decisions for the Plan.  Bank will work in good faith with Stage to
develop business strategies with respect to the issuance of Accounts which are
intended to maximize the potential of the Plan, and which are mutually
beneficial to Stage and Bank.  For example, Bank shall test underwriting tools
with the goal of expanding the population of applicants and successful
applicants.  Bank will share the results of such tests with Stage.  In addition,
Bank shall attempt to maximize credit availability within each Stage Nameplate
by developing and using customized decision tables in its underwriting and
Account management strategies.  The parties further agree to the provisions of
Schedule 3.6 with respect to credit decisions.
 
(b)  Stage may from time to time request Bank to consider offering certain types
of special credit programs.  Bank shall, subject to Applicable Law and safety
and soundness limitations, reasonably consider such request and determine
whether or not to offer any requested special credit program.  In the event Bank
agrees to any special credit program, Stage and Bank shall mutually agree in
writing upon any special terms and fees associated with the special credit
program.
 
(c)  Bank reserves the right to deny (or reverse) an extension of credit for a
particular transaction that is (or was at the time consummated) prohibited by
Applicable Law, including but not limited to those related to gambling.
 



3.7  Floor Limits.  Notwithstanding any provision to the contrary herein or in
the Operating Procedures, to the extent allowed under Applicable Law, Stage may
consummate Purchases in amounts up to $100.00, or such other limit mutually
agreed by the parties, during any period during which the Bank's authorization
systems are interrupted or not operational for purposes of receiving or
providing transaction authorization or the telecommunications infrastructure
between Bank and Stage is not functioning.  If losses arising out of floor limit
transactions materially exceed the aggregate loss rates for the Plan, the Plan
Committee shall discuss adjustments to the floor limits to attempt to mitigate
losses arising out of such transactions.
 
3.8  Servicing and Collections.
 
(a)  Bank shall perform in compliance with Applicable Law (and shall bear all
costs, including any increases in costs over the Term) all functions necessary
to administer and service the Accounts, including but not limited to:
 application processing,
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



18

--------------------------------------------------------------------------------

making all necessary credit related decisions and investigations; notifying
Applicants in writing of acceptance or rejection of credit under the Plan;
delivery of Credit Cards, authorization and settlement of Purchases, preparing
and delivering Billing Statements; making collections; handling Cardholder
inquiries; and processing payments.
 
(b)  All Bank's policies and procedures associated with the Plan, including
Bank's re-aging, bankruptcy and deceased Cardholder policies and procedures,
shall be at all times in compliance with Applicable Law.  Bank shall collect the
Accounts in a manner consistent with Bank general collection policies,
processes, and procedures applicable to its private label credit card portfolios
of other clients with portfolios similar to Stage's.
 
(c)  Bank shall perform its obligations in accordance with the Service Level
Standards as set forth on Schedule 3.8(c).  Within fifteen (15) days following
the end of each calendar month, Bank will provide Stage with a monthly summary
of Bank's performance regarding the Service Level Standards, as set forth in
Schedule 3.8(c).  The consequences for Bank's failure to perform in accordance
with the Service Level Standards are set forth in Schedule 3.8(c).
 

3.9  Customer Service.  Bank shall provide customer service in connection with
the Plan via Cardholder IVR and live customer service via a toll-free telephone
line and the Web in accordance with this Section 3.9.
 
(a)  All call centers maintained and operated by Bank which (A) are used to
service the Plan and this Agreement, and (B) involve oral communications between
call center representatives and Cardholders/Applicants with regard to customer
service related issues, shall be located in the United States, unless otherwise
agreed between the parties in writing.  Notwithstanding anything to the contrary
herein or in the Operating Procedures, (X) Bank shall offer a Spanish language
option for all of its call center functions involving Customer calls to Bank,
and (Y) Bank's call centers supporting the Plan shall operate subject to the
requirements in Schedule 3.8(c).
 
(b)  Bank shall provide eCS, and Stage shall provide a weblink to Bank's eCS.
 Bank shall provide at least the following services via eCS, without limitation
of Bank's obligation to provide telephone-based customer service under this
Agreement: (A) transaction history, (B) statement history, (C) current balance
and minimum payment and (D) processing of payments on Account.  Bank shall
provide a link to Stage's website(s) from the eCS website maintained by Bank.
 Bank shall bear the entire cost of those components involving its systems that
are required to link to Bank's website.  Stage shall be responsible for
maintaining on its website(s), at its sole expense, a link to eCS.  Bank shall
provide at its sole expense a link to Stage's website(s) from eCS.  Each party
agrees that, to maintain a link to eCS or Stage website(s) as applicable, to
ensure access to the other party's designated website, and to reduce technical
errors, the party's software providing the access to eCS or Stage website(s), as
applicable, will function, and continue to function, in a sound technical
manner.  Each party shall monitor its website to ensure proper functioning of
the link to
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


19

--------------------------------------------------------------------------------

eCS or Stage website(s), as applicable.  In the event a party changes or
otherwise modifies the website address for its designated website, the other
party will either update or modify its website accordingly within a reasonable
time following receipt of notice of the change.  In providing a link to the
other party's website, each party shall make it clear and conspicuous that the
Customer is leaving such party's website and is being directed to the other
party's website.  Each party agrees that, in connection with the links described
in this Section 3.9(b), it will use the other party's name, or any logo,
statements, or any other information that is related to the other party, only as
directed by the other party, or as previously approved by the other party in
writing.  Without limiting the generality of the scope of required approvals,
but by way of example, each party shall seek the other party's approval not only
with respect to content, but also with respect to any typestyle, color, or
abbreviations used in connection with references to eCS or the Stage website(s),
as applicable.
(c)  Bank shall at all times during the Term provide Customers and Cardholders a
convenient option of electing to speak with a live human representative in
connection with the Plan.  Subject to the immediately preceding sentence, Bank
shall provide Stage reasonable prior notice of any proposed change to automate
any Customer or Cardholder facing service in connection with the Plan that is
provided by Bank as of June 1, 2012 by live human representatives and Bank shall
consider in good faith and use commercially reasonable efforts to address any
reasonable concerns of which Stage notifies Bank with respect to such changes.
(d)  The parties agree to the provisions of Schedule 3.9(d) with respect to the
conduct of Cardholder satisfaction surveys.
3.10  Loyalty Programs.
 
(a)  General.  Stage has the right to own and operate Customer loyalty programs,
including (i) a loyalty program just for Cardholders (a "Cardholder Loyalty
Program"), (ii) a loyalty program for holders of credit cards issued under the
Secondary Provider Program (a "Secondary Loyalty Program") and (iii) one or more
loyalty programs for Customers (all Customers and/or a subset of Customers) (a
"Customer Loyalty Program").  In either case, Stage will be responsible for
determining the Loyalty Program's rules, funding the rewards related to it, and
ensuring compliance with all Applicable Laws, provided that Bank shall be
responsible for compliance of the Cardholder Loyalty Program with Applicable
Laws solely with respect to the association of the Cardholder Loyalty Program
with the Plan.
 
(b)  Bank Support of Cardholder Loyalty Program.  Upon request by Stage, Bank
will provide Stage with system functionality tied to the Accounts to support a
Cardholder Loyalty Program at least to the extent of the support provided by
Bank as of the Effective Date and any additional support to the extent available
from time to time.  Such support shall include support for matters such as
recording the accumulation of loyalty points, tracking, lookup/reporting, and
redemption where a coupon is part of the Billing Statement.  Any such system
functionality provided by Bank shall be at a level,
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA




20

--------------------------------------------------------------------------------

with features and functionality, that is no less favorable than provided as of
June 1, 2012 and shall be provided by Bank at no additional charge to Stage.
 Any changes requested by Stage to the Cardholder Loyalty Program shall also be
supported by Bank at no additional charge; provided that it:  (i) is compatible
with Bank's existing or future functionality offered to other Bank clients;
(ii) is facilitated using monthly Billing Statements to active Accounts; and
(iii) does not require Bank to incur additional internal or external development
expense.  Otherwise, such functionality, if available, shall be provided
pursuant to terms (including fees to Bank) mutually agreed to by the parties.
 Bank, at its own cost, will conduct weekly reviews to determine which
Cardholders' activity have resulted in a change from their then-current status,
in terms of VIP-type benefits in the Cardholder Loyalty Program (e.g., standard
versus VIP), and Bank shall bear all servicing costs associated with such change
in status, including the cost of production and delivery of the replacement of
the Credit Card associated with such change.  Bank will fulfill systemic
upgrades and downgrades via weekly batch process and any associated  Credit Card
reissuance on a monthly basis.
 
(c)  Loyalty Program Value Propositions.  The value proposition offered to
Customers under the Cardholder Loyalty Program shall be more favorable (in the
aggregate over time) as that provided under any Customer Loyalty Program.  One
(but not the only) objective in reaching this goal is to ensure that a
reasonable Customer can readily identify the Credit Card with Stage and perceive
that the benefits of the Cardholder Loyalty Program exceed the benefits (in the
aggregate) under any other Loyalty Program.  For example, if Customer "A" (using
a Credit Card under a Cardholder Loyalty Program) and Customer "B" (using any
one or more non-Credit Card form(s) under a Customer Loyalty Program) spend the
same amount of money on Goods and/or Services, then the total benefit to
Customer A from Stage through the Cardholder Loyalty Program (in the aggregate
over time) will be greater than the total benefit to Customer B from Stage
through the Customer Loyalty Program.  For the avoidance of doubt, occasional,
short-term promotions offered by Stage to a Customer under a Customer Loyalty
Program that are not offered to a Cardholder under a Cardholder Loyalty Program
shall not alone be deemed a violation of Stage's commitment under this
Section 3.10(c).
 
3.11  Ancillary Products.
 
(a)  Bank Protection Programs.  Stage and Bank agree that, at Bank's sole cost
and expense, Bank will have the exclusive right but not the obligation, and in
any event subject to Stage's prior written consent, as set forth in this Section
3.11(a), to make available to Cardholders, directly or indirectly, various types
of debt cancellation, credit insurance, credit related protection, fraud
protection and identity protection related programs and services (collectively
referred to herein as "Protection Programs") offered by Bank.  Stage hereby
approves the Protection Programs set forth on Schedule 3.11(a).  All additional
Protection Program offerings are subject to Stage's prior written approval,
which shall not be unreasonably withheld, conditioned or delayed.  Bank may
offer such Protection Programs only through the following direct marketing:  (i)
Inserts (subject to Section 3.14) and (ii) in-bound Cardholder calls.  All
additional marketing channels  
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


21

--------------------------------------------------------------------------------

(including outbound telemarketing) are subject to Stage's prior written
approval, which shall not be unreasonably withheld, conditioned or delayed.
 Stage will assist Bank in the offering of agreed Protection Programs; provided
that such support will not require Stage to incur any direct expense or cost.
 Bank shall provide Stage with a monthly report setting forth in reasonable
detail the results of any campaign to market a Protection Program. 
 
(b)  Bank Enhancement Marketing Services. In addition to Bank's rights with
respect to Protection Programs under subsection (a) above, Stage and Bank agree
that Bank will have the right at its sole cost and expense, but not the
obligation, and in any event subject to Stage's prior written consent, as set
forth in this Section 3.11(b), to make available to Cardholders, through
solicitations made in connection with their Accounts, certain types of products
and services in all cases that are not competitive with Goods and/or Services.
 Any products and services offered by Bank to Cardholders other than Protection
Programs shall be referred to collectively herein as "Bank Enhancement Marketing
Services".  As of the Effective Date, Bank provides the Bank Enhancement
Marketing Services identified on Schedule 3.11(b), which are hereby approved by
Stage.  All additional Bank Enhancement Marketing Services offerings are subject
to Stage's prior written approval, in Stage's sole discretion.  Bank may, but is
not obligated to, offer Bank Enhancement Marketing Services through Inserts,
subject to Section 3.14.  All additional marketing channels (including
telemarketing) are subject to Stage's prior written approval, in its sole
discretion.  Each party shall have the right but not the obligation to
immediately terminate any Bank Enhancement Marketing Services if and when either
party:  (i) terminates this Agreement, or (ii) notifies the other party of an
intent to terminate or not renew this Agreement or that the notifying party has
already terminated this Agreement.  
 
(c)  Marketing of Bank Ancillary Services.  Bank shall advise Stage of the
timing and manner of all promotions of Protection Programs and Bank Enhancement
Marketing Services.  Bank shall provide for Stage review and comment scripts of
all telephone contacts (including IVR scripts) of Bank with Cardholders with
respect to the marketing of Protection Programs and Bank Enhancement Marketing
Services.  Bank shall use commercially reasonable efforts to incorporate Stage's
comments, taking into account limitations on variation of scripts among Bank's
different credit card programs.  Bank shall also permit Stage to listen to
recorded phone call promotions of Protection Programs and Bank Enhancement
Marketing Services, but in all such cases subject to reasonable prior written
request, reasonableness as to the frequency of such visits, Applicable Law, and
Bank's (and/or its servicer's) policies regarding visitors/visits for such
purpose.  The fees and charges for Protection Programs and Bank Enhancement
Marketing Services will be billed to the applicable Cardholder's Account.
 
(d)  Stage Recurring Billing Programs.  The parties agree to the provisions of
Schedule 3.11(d) with respect to the Stage Recurring Billing Programs.  
 
3.12  Cardholder Payments on Accounts.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

22

--------------------------------------------------------------------------------

(a)  Subject to the provisions of this Section 3.12, Bank hereby authorizes
Stage to accept, on Bank's behalf, Cardholder payments on Accounts at physical
Sales Channels in the U.S. Any Cardholder payments on Accounts not made at such
physical Sales Channels shall be made directly to Bank in accordance with the
instructions of Bank and at the location or address (physical or electronic, as
applicable) specified by Bank.  By way of clarification, Bank has the sole right
to receive and retain all payments made with respect to all Accounts and to
pursue collection of all amounts outstanding, unless a Purchase is charged back
to Stage pursuant to the provisions of Sections 5.4 and 5.5 hereof.
 
(b)  Upon receipt of such payments, Stage (on Bank's behalf) will hold the
payment in trust (in the sense that Stage is obligated to pay such amount to
Bank, not that such amount be held in a separate Stage account) for Bank and
will transmit record of such payment to the Bank at the time of payment using
Bank's transaction specifications in existence as of June 1, 2012 or as modified
in accordance with Schedule 3.15(a).  Payments made by Cardholders at physical
Sales Channels shall be deemed received by Bank when received by Stage, which
shall be determined by the time-stamp placed on such payment.  Bank will deduct
the amount of such payment from the Net Proceeds (to the extent not previously
deducted); or if the Net Proceeds are insufficient, Stage shall remit the amount
of such payment or any unpaid portion thereof, to Bank, immediately upon written
demand from Bank.  For purposes of calculating Cardholder open to buy, credit
for payments made to Stage will be given when the real-time notification of the
payment is received by Bank, subject to review by Bank for fraud (such
notification is separate from the Transaction Record).
 
(c)  Notwithstanding any provision to the contrary elsewhere in this
Section 3.12 or elsewhere in this Agreement, Stage shall comply with any written
instruction by Bank that Stage cease accepting Cardholder payments on Accounts
upon Bank's certification that the termination of acceptance of Cardholder
payments is required for Bank's compliance with Applicable Law or the
agreements, if any, governing the securitization of the Accounts Receivable.
 Bank shall notify Stage in writing of the desired date for cessation of such
acceptance of Cardholder payments, which written notice shall be provided to
Stage as far in advance of the subject cessation date as is commercially
reasonable under the circumstances.  In addition, Stage shall not accept
Cardholder payments at any Stage store once Goods and/or Services are no longer
being sold from such store.  Bank, in consultation with Stage, shall notify
Cardholders if Stage is no longer accepting payments on Accounts.
 
(d)  Stage hereby authorizes Bank, or any of its employees or agents, to endorse
"World Financial Network Bank" upon all or any checks, drafts, money orders or
other evidence of payment, made payable to Stage and intended as payment on an
Account, that may come into Bank's possession from Cardholders and to credit
said payment against the appropriate Cardholder's Account.
 



3.13  Ownership of Accounts and Information.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


23

--------------------------------------------------------------------------------

(a)  Bank shall own all the Accounts under the Plan from the time of
establishment, and except as otherwise provided herein, Stage shall not have any
right to any indebtedness on an Account or to any Account payment from a
Cardholder arising out of or in connection with any Purchases under the Plan.
 Effective upon the delivery of each Transaction Record by Stage to Bank and
each corresponding payment to Stage by Bank pursuant to Section 5.1, Stage shall
be deemed to have transferred, conveyed, assigned and surrendered to Bank all
right, title or interest in all Transactions Records corresponding to such
Purchase.  By way of clarification, Bank's above referenced ownership shall be
without recourse to Stage, except to the extent otherwise expressly provided for
in Section 5.4 and Schedule 3.6.
 
(b)  The parties recognize that Cardholders are also Customers and that the same
or similar information may be contained in the Bank Cardholder Information
(defined below) and the Stage Customer Information (defined below).  Each such
pool of data (Bank Cardholder Information and Stage Customer Information) shall
therefore be considered separate information subject to the specific provisions
applicable to that data hereunder.  For example, Stage Customer Information
includes names of Customers who are Cardholders and Customers who are
non-Cardholder Customers, but the names of those Customers who are also
Cardholders is also Bank Cardholder Information.  Therefore, the limitations in
subsection (c) below on Bank use of Stage Customer Information would not apply
to Bank use of the names of Cardholders included in Bank Cardholder Information.
 However, the names of non-Cardholder Customers would not be Bank Cardholder
Information and thus would be subject to the limitations set forth in
subsection (c).  Likewise, though subsection (d) below limits what Stage can do
with Bank Cardholder Information, such limitations do not apply to that portion
of Bank Cardholder Information that is also Stage Customer Information.
 
(c)  The Customer's names and addresses and other Customer information collected
by or on behalf of Stage, including all transaction information related to
Purchases but excluding information collected solely for Bank, and set forth in
Stage's records shall be the exclusive property of Stage ("Stage Customer
Information").  Stage Customer Information might or might not be comprised
exclusively of Stage's Consumer Personal Information.  As reasonably requested
by Bank, but subject to Applicable Law and Stage's privacy policy, Stage shall
provide to Bank the names and addresses of Customers of Sales Channels supported
by Bank, to be used, to the extent permitted by Applicable Law, only for
purposes of On-Line and Batch Prescreen as contemplated in this Agreement or
administration of the Plan.  Stage Customer Information is included as part of
Stage's Confidential Information and Bank shall protect the confidentiality of
such information as set forth in Section 13.17.
 
(d)  (i)  The Accounts and all information related thereto and set forth in
Bank's records, including without limitation the information listed in
Schedule 3.13, the information obtained through Credit Card applications, the
receivables, names, addresses, credit, and transaction information of
Cardholders ("Bank Cardholder Information") shall be the exclusive property of
Bank during the Term, and thereafter (unless the Stage Portfolio Assets are
purchased by Stage or its designee pursuant to
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA





24

--------------------------------------------------------------------------------

Section 12.4 or Section 3.18).  Bank Cardholder Information might or might not
be comprised exclusively of Bank's Consumer Personal Information.  For clarity,
"transaction information" includes only transaction data transmitted by Stage to
Bank and does not include itemization of Goods and/or Services purchased with a
Credit Card.
    
 
(ii)  Bank shall provide to Stage the master file extract and Account changes
updates as set forth on Schedule 3.13 to the extent such information may be
shared by Bank pursuant to Applicable Law. Bank also shall provide to Stage any
other Bank Cardholder Information requested by Stage, to the extent permitted by
Applicable Law and Bank's privacy and security policies, provided that such
policies shall at all times permit the sharing of Bank Cardholder Information
with Stage to the maximum extent otherwise permitted by Applicable Law,
including through implementation of Cardholder opt-in or opt out procedures.
Bank will maintain a Cardholder database ("Database") comprised of information
necessary to support private label credit marketing programs and analysis
related thereto, such as purchase tracking and credit program promotional
response, segmentation, selection and list generation for Cardholder statement
messaging, incentives, insertions and credit-related direct mail, new Cardholder
messaging via welcome kits, card reissue programs, and zero balance statements.
 Bank will provid to Stage various Database elements as mutually agreed and one
general refresh per month of added, changed or deleted Database elements made
available to Bank after the prior monthly refresh.  Bank shall also provide
Stage's retail stores with the ability to look up, through the POS or other
equipment, an Account number by Cardholder   telephone number, as permitted by
and in accordance with Bank's security policies and Applicable Law.
    
 
(iii)  Stage may use and disclose Bank Cardholder Information and Database
information in connection with maintaining and servicing the Accounts, marketing
its Goods and/or Services or its business in general to the Cardholders but in
any event only as otherwise permitted by Applicable Law.  The parties recognize
that Stage's efforts related to such   approved purposes might necessitate
disclosure of Bank Cardholder Information and Database information to Stage's
vendors and contractors.  Such disclosure shall be permitted, provided the
third-parties agree in writing to use the information only for the
aforementioned approved purposes and to protect the confidentiality of such
information as set forth in Section 13.17.  Bank Cardholder Information is
included as part of Bank's Confidential Information and Stage shall protect the
confidentiality of such information as set forth in Section 13.17.
 
(iv)  Bank shall not use, or permit to be used, Bank Cardholder Information,
except as provided in this Section 3.13(d)(iv).  Bank may use Bank Cardholder
Data solely (A) for purposes of soliciting Customers for Credit Cards,
Protection Programs and Bank Enhancement Marketing Services as permitted by the
terms of this Agreement; (B) as otherwise necessary to carry out its obligations
or exercise its rights hereunder; or (C) as required by Applicable Law.
 



DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
25

--------------------------------------------------------------------------------

For clarity, Bank has no rights to use the Bank Cardholder Data for marketing
purposes except as expressly provided in this Agreement.
(v)  Bank shall not disclose, or permit to be disclosed, Bank Cardholder
Information to any third party, except as provided in this Section 3.13(d)(v).
 Bank shall not, directly or indirectly, sell or otherwise transfer any right in
or to the Bank Cardholder Information. Bank may disclose the Bank Cardholder
Information in compliance with Applicable Law solely:
(A)  to its subcontractors in connection with a permitted use of such Bank
Cardholder Information under Section 3.13(d)(iv); provided, however, that
(1) each such subcontractor agrees to be bound by a contractual commitment of
data security and confidentiality with the same effect as this Agreement, and
(2) Bank shall be responsible for the compliance of each such subcontractor with
the terms of this Agreement,
 
(B)  to Bank's Affiliates and to Bank's and its Affiliates' employees, agents,
attorneys and accountants, in each case with a need to know such Bank Cardholder
Information in connection with a permitted use of such Bank Cardholder
Information under Section 3.13(d)(iv); provided, however, that (1) any such
person or entity is bound by data security and confidentiality obligations with
the same effect as this Agreement as a condition of employment or of access to
Bank Cardholder Information or by professional obligations imposing comparable
terms; and (2) Bank shall be responsible for the compliance of each such Person
with the terms of this Agreement, and
 
(C)  to any governmental authority with authority over Bank (1) in connection
with an examination of Bank; or (2) to the extent otherwise required by
Applicable Law.
 
3.14  Cardholder Communications; Inserts.
 
(a)  Bank shall make Inserts available up to the designated mailing weight in
accordance with the priorities specified in this Section 3.14(a) for each
mailing, recognizing that Bank is not obligated to make Inserts for Protection
Programs and/or Bank Enhancement Marketing Services:
 
(i)  First Priority:  Bank shall have the right to use Inserts for legal notices
to the extent required by Applicable Law
 
(ii)  Second Priority:  Four (4) mutually agreed Inserts  per mailings that
market Protection Programs and/or the goods and/or services of third parties,
and in either case whose payments in respect thereof constitute Ancillary
Income; and
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
26

--------------------------------------------------------------------------------

(iii)  Third Priority:  Stage Inserts to be determined by Stage in its sole
discretion, subject to Sections 3.14(b) and (c).
 
(b)  Bank will include Stage Inserts, so long as:  (i) the materials are
provided to Bank at least fifteen (15) Business Days prior to the scheduled
mailing date of such statements or notices; (ii) the materials have been
approved as to content by Bank (in its reasonable discretion) with respect to
any manner of reference to Bank or the Plan; (iii) the materials meet all size,
weight, or other operational specifications for such inserts as shall be
reasonably set by Bank from time to time; and (iv) all incremental postage costs
caused by Bank's insertion of such materials are paid by Stage.  Notwithstanding
the immediately preceding sentence, Bank must provide Stage at least three
(3) Business Days' advance notice of any such additional postage charge.
 Furthermore, Bank shall only insert Stage materials (and charge such additional
expense to Stage) if Stage approves such insertion regardless of the additional
postage costs.
 
(c)  Bank reserves the right to disallow any Inserts which are in violation of
Applicable Law or conflict with any other provision of this Agreement.
 


3.15  Communications and Systems Changes.
 
(a)  The parties agreement with respect to equipment and systems to support the
Plan is set forth on Schedule 3.15(a).
 
(b)  Bank systems changes described in this subsection (b) are not the same as
those described in Schedule 3.15(a).  With regard to Bank's changes to its then
current systems, equipment, and/or protocols (i) that are not required for the
Plan (i.e., optional features and services), but (ii) which changes Bank
believes Stage might want to incorporate into the Plan, Bank shall offer to
Stage the opportunity to have such Bank systems changes incorporated into the
Plan.  If Stage so chooses, then Stage shall be responsible to pay (x) to Bank a
fee agreed upon by the parties in consideration for Bank making its systems
changes available for the Plan, and (y) Stage's costs for changes to its own
systems required to incorporate the subject Bank systems changes into the Plan;
provided, however, that Bank shall not charge any fee to Stage if Bank has
incorporated (or has offered, or committed, to incorporate) any such Bank
systems changes at no cost with respect to a majority of the other credit card
portfolios it supports, but in any case subject to Schedule 3.15(a).  For
clarity, Bank shall apply to the Plan, without charge to Stage, any changes made
to Bank systems for purposes of systems maintenance, correction of defects and
upgrade in the ordinary course that are necessary for Bank to continue to
provide the agreed features and functionality of the Plan.
 

3.16  Reports.  Bank will deliver to Stage the reports set forth in
Schedule 3.16, as specified therein and such other Bank reports as specified
herein.  Bank may provide any additional reports requested by Stage upon such
terms and conditions (including cost) as are mutually agreed to by the parties.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

27

--------------------------------------------------------------------------------

3.17  New Businesses.
 
(a)  Generally:  Stage shall promptly notify Bank in writing of the existence of
any New Business. Whether and how any New Business is incorporated into this
Agreement and the Plan shall be determined by the terms of this Section 3.17.
 
(b)  Like-Kind New Business:
  
 
(i)  Without a Private Label Credit Card Program.  If Stage or any of its
Affiliates internally develops or acquires a Like-Kind New Business that does
not have a pre-existing private label credit card program, the program shall
become part of the Plan and this Agreement, unless otherwise agreed in writing
by the parties.
 
(ii)  Without a Co-Branded Credit Card Program.Subject to Section 3.17(e), if
Stage and Bank had previously launched a co-branded credit card program, and
then Stage or any of its Affiliates internally develops or acquires a Like-Kind
New Business that does not have a pre-existing co-branded credit card program,
Bank and Stage each shall have the rights and obligations set forth at Section
2.5 and Schedule 2.5.
 
(iii)  Existing Private Label Credit Card Program Issued by Bank.  If Stage or
any of its Affiliates acquires a Like-Kind New Business that offers a
pre-existing private label credit card program through an agreement with Bank or
an Affiliate of Bank, the parties, through the Plan Committee and subject to the
escalation procedures set forth in Schedule 3.1, shall assess whether to
integrate the acquired private label credit card program into this Agreement and
the Plan, or operate such private label credit program separately pursuant to
the terms of the agreement between the acquired Like-Kind New Business and the
Bank or the Bank Affiliate.  Notwithstanding any provision of this Agreement,
including the Plan Committee Matter resolution provisions set forth in Schedule
3.1, if the parties fail to agree, the acquired private label credit card
program shall be governed by the provisions of the agreement between the
acquired Like-Kind New Business and the Bank or its Affiliate, provided that
such Agreement shall not affect the Plan under this Agreement.
 
(iv)  Existing Co-Branded Credit Card Program Issued by Bank.  Subject to
Section 3.17(e), if Stage and Bank had previously launched a co-branded credit
card program, and then Stage or any of its Affiliates acquires a Like-Kind New
Business that offers a pre-existing co-branded credit card program through a
contract with Bank or an Affiliate of Bank, the acquired co-branded credit card
program shall be governed by the provisions of the contract between the acquired
Like-Kind New Business and the Bank or its Affiliate.
 
(v)  Existing Private Label and/or Co-Branded Credit Card Program Issued by
Acquired Retailer.  If Stage or any of its Affiliates acquires a Like-Kind New
Business that offers a pre-existing private label credit card program and/or
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
28

--------------------------------------------------------------------------------

co-branded credit card program issued by the acquired retailer (including
through an acquired affiliate), Stage shall have the right, in its sole
discretion, with respect to each such program, to (A) retain ownership and
administration of the credit card program; (B) negotiate with the Bank for the
purchase and administration of the credit card program; or (C) subject to the
Bank's Preferred Negotiation Rights, offer the credit card program for sale to a
third party.
 
(vi)  Existing Private Label and/or Co-Branded Credit Card Program Issued by
Third Party Issuer.  If Stage or any of its Affiliates acquires a Like-Kind New
Business that offers a pre-existing private label credit card program and/or
co-branded credit card program through an agreement with an unaffiliated
third-party provider (other than Bank or a Bank Affiliate), Stage shall have the
right, in its sole discretion, with respect to each such program individually,
to (A) continue to operate such program under the agreement with such
third-party issuer/provider; (B) purchase and administer the credit card program
itself; (C) negotiate with Bank for the purchase and administration of the
credit card program; or (D) subject to Bank's Preferred Negotiation Rights,
offer the credit card program for sale to a third party.
 
(vii)  Cross Acceptance. If Bank does not support or purchase the private label
credit card portfolio of an acquired or internally developed Like-Kind New
Business ("Like-Kind Parallel Plan"), the parties shall cooperate, at Stage's
request, to enable (A) the sales channels operating under the Like-Kind Parallel
Plan to accept the Credit Cards issued under this Agreement, and (B) the Sales
Channels subject to this Plan to accept the private label credit cards issued
under the Like-Kind Parallel Plan; provided that Stage shall bear the cost of
its and Bank's communications lines or systems changes necessary to support such
cross-acceptance and the cost of the communications lines between Stage and the
third party issuer will be decided between Stage and such third party.  This
paragraph (vii) is exclusive of the sales channels covered by Sections
3.17(c)(vii) below. Cooperation by Stage includes but is not limited to having
systems and telecommunications capability that   can interface with Bank on
substantially the same basis that Bank interfaces with the Sales Channels.
 
(c)  Steele's Like-Kind New Business:
 
(i)  Without a Private Label Credit Card Program.  If Stage or any of its
Affiliates internally develops or acquires a Steele's Like-Kind New Business
that does not have a pre-existing private label credit card program, the program
shall become part of the Plan and this Agreement, unless otherwise agreed in
writing by the parties, subject to the reassessment process set forth below in
this Section 3.17(c)(i). Notwithstanding the foregoing, if Stage acquires a
Steele's Like Kind Business and that acquired New Business is integrated into
the Plan under the terms of the Plan and this Agreement, the parties will review
the performance of the Accounts associated with the acquired Steele's Like-Kind
New Business on a stand-alone basis as of the first, second and third
anniversaries of the integration
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
29

--------------------------------------------------------------------------------


 
of the acquired Steele's Like-Kind New Business into the Plan.  If any such
reassessment indicates that the Adjusted Net Yield of the Accounts associated
with the acquired Steele's Like-Kind New Business for the prior twelve (12)
month period (as calculated pursuant to Schedule 6.1, but adjusted to exclude
the deduction of (****) ($(****))) is less than (****) ((****)%), the parties
will negotiate in good faith changes to the Plan applicable to the acquired
Steele's Like-Kind New Business with the goal of increasing the Adjusted Net
Yield (adjusted as described above) of the acquired Steele's Like-Kind New
Business to be at least (****) ((****)%).  If the parties cannot agree to such
changes, and the Adjusted Net Yield (as adjusted above) of the acquired Steele's
Like-Kind New Business is greater than or equal to (****) ((****)%), Bank shall
continue its support of the acquired Steele's Like-Kind New Business.  If the
parties cannot agree to such changes, and the Adjusted Net Yield (as adjusted
above) is less than (****) ((****)%), Bank may terminate its support of the
acquired Steele's Like-Kind New Business and Bank shall cooperate in good faith
in the wind-down or sale of the associated Stage Portfolio Assets as set forth
in Schedule 12.4.


(ii)  Without a Co-Branded Credit Card Program.Subject to Section 3.17(e), if
Stage and Bank had previously launched a co-branded credit card program, and
then Stage or any of its Affiliates internally develops or acquires a Steele's
Like-Kind New Business that does not have a pre-existing co-branded credit card
program, if Stage desires to issue a co-branded credit card program in
connection with such Steele's Like-Kind New Business, Bank and Stage shall each
have the rights and obligations set forth at Section 2.5 and Schedule 2.5.
(iii)  Existing Private Label Credit Card Program Issued by Bank.  If Stage or
any of its Affiliates acquires a Steele's Like-Kind New Business that offers a
pre-existing private label credit card program through an agreement with Bank or
an Affiliate of Bank, the parties, through the Plan Committee and subject to the
escalation procedures set forth in Schedule 3.1, shall assess whether to
integrate the acquired private label credit card program into this Agreement and
the Plan, or operate such private label credit program separately pursuant to
the terms of the agreement between the acquired business and the Bank or the
Bank Affiliate.  Notwithstanding any provision of this Agreement, including the
Plan Committee Matter resolution provisions set forth in Schedule 3.1, if the
parties fail to agree, the acquired private label credit card program shall be
governed by the provisions of the agreement between the acquired Steele's
Like-Kind New Business and the Bank or its Affiliate, provided that such
Agreement shall not affect the Plan under this Agreement.
  (iv)  Existing Co-Branded Credit Card Program Issued by Bank.  Subject to
Section 3.17(e), if Stage and Bank had previously launched a co-branded credit
card program, and then Stage or any of its Affiliates acquires a Steele's
Like-Kind New Business that offers a pre-existing co-branded credit
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

30
 

--------------------------------------------------------------------------------

card program through an agreement with Bank or an Affiliate of Bank, the
acquired co-branded credit card program shall   be governed by the provisions of
the agreement between the acquired Steele's Like-Kind New Business and the Bank
or its   Affiliate.
(v)  Existing Private Label and/or Co-Branded Credit Card Program Issued by
Acquired Retailer.  If Stage or any of its Affiliates acquires a Steele's
Like-Kind New Business that offers a pre-existing private label credit card
program and/or co-branded credit card program issued by the acquired retailer
(including through an acquired affiliate), Stage shall have the right, in its
sole discretion, with respect to each such program individually, to (A) retain
the administration of the credit card program(s); (B) negotiate with Bank for
the purchase and administration of the credit card program(s); or (C) subject to
Bank's Preferred Negotiation Rights, offer the credit card program(s) for sale
to a third party.
(vi)  Existing Private Label and/or Co-Branded Credit Card Program Issued by
Third Party Issuer.  If Stage or any of its Affiliates acquires a Steele's
Like-Kind New Business that offers a pre-existing private label credit card
program and/or co-branded credit card program through an agreement with an
unaffiliated third-party provider (other than Bank or a Bank Affiliate), Stage
shall have the right, in its sole discretion, with respect to each such program,
to (A) continue to operate such program under the agreement with such
third-party issuer/provider; (B) purchase and administer the credit card program
itself; (C) negotiate with Bank for the purchase and administration of the
credit card program; or (D) subject to Bank's Preferred Negotiation Rights,
offer the credit card program for sale to a third party.
(vii)  Cross Acceptance.  If Bank does not support or purchase the private label
credit card portfolio of an acquired or internally developed Steele's Like-Kind
New Business ("Steele's Like-Kind Parallel Plan"), the parties shall cooperate,
at Stage's request, to enable (A) the sales channels operating under the
Steele's Like-Kind Parallel Plan to accept the Credit Cards subject to this Plan
that are issued under the Steele's Nameplate (or any other Stage Nameplate that
is a Steele's Like-Kind New Business integrated into this Plan in accordance
with this Section 3.17(c)) and (B) the Sales Channels operating under the
Steele's Nameplate (or any other Stage Nameplate that is a Steele's Like-Kind
New Business integrated into this Plan in accordance with this Section 3.17(c))
to accept the private label credit cards subject to the Steele's Like-Kind
Parallel Plan; provided that Stage shall bear the cost of its and Bank's
communications lines or systems changes necessary to support such
cross-acceptance and the cost of the communications lines between Stage and the
third party issuer will be decided between Stage and such third party.
 Cooperation by Stage includes but is not limited to having systems and
telecommunications capability that can interface with Bank on substantially the
same basis that Bank interfaces with the Sales Channels.
(d)  Non-Like-Kind New Business
 




 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


31

--------------------------------------------------------------------------------

(i)  Without a Private Label Credit Card Program.  If (A) Stage or any of its
Affiliates internally develops or acquires a Non-Like-Kind New Business that
does not have a pre-existing private label credit card program and (B) Stage
desires to issue a private label credit card program in connection with such New
Business, Bank shall have Preferred Negotiation Rights.
(ii)  Without a Co-Branded Credit Card Program. Subject to Section 3.17(e), if
Stage and Bank had previously launched a co-branded credit card program, and
then Stage or any of its Affiliates internally develops or acquires a
Non-Like-Kind New Business that does not have a pre-existing co-branded credit
card program, if Stage desires to issue a co-branded credit card program in
connection with such New Business, Bank and Stage shall each have the rights and
obligations in connection with a co-branded credit card program for the Sales
Channels subject to this Agreement pursuant to Section 2.5 and Schedule 2.5.
(iii)  Existing Private Label Credit Card Program Issued by Bank.  If Stage or
any of its Affiliates acquires a Non-Like-Kind New Business that offers a
pre-existing private label credit card program through an agreement with Bank or
an Affiliate of Bank, the parties, through the Plan Committee and subject to the
escalation procedures set forth in Schedule 3.1, shall assess whether to
integrate the acquired private label credit card program into this Agreement and
the Plan, or operate such private label credit program separately pursuant to
the terms of the agreement between the acquired business and the Bank or the
Bank Affiliate.  Notwithstanding any provision of this Agreement, including the
Plan Committee Matter resolution provisions set forth in Schedule 3.1, if the
parties fail to agree, the acquired private label credit card program shall be
governed by the provisions of the agreement between the acquired Non-Like-Kind
New Business and the Bank or its Affiliate.
(iv)  Existing Co-Branded Credit Card Program Issued by Bank.  Subject to
Section 3.17(e), if Stage and Bank had previously launched a co-branded credit
card program, and then Stage or any of its Affiliates acquires a Non-Like-Kind
New Business that offers a pre-existing co-branded credit card program through
an agreement with Bank or an Affiliate of Bank, the acquired co-branded credit
card program shall be governed by the provisions of the agreement between the
  acquired Non-Like-Kind New Business and the Bank or its Affiliate.
(v)  Existing Private Label and/or Co-Branded Credit Card Program Issued by
Acquired Retailer.  If Stage or any of its Affiliates acquires a Non-Like-Kind
New Business that offers a pre-existing private label credit card program and/or
co-branded credit card program issued by the acquired retailer (including
through an acquired affiliate), Stage shall have the right, in its sole
discretion, to (A) retain the administration of the credit card program(s); (B)
negotiate with Bank for the purchase and administration of the credit card
program(s); or (C) subject to Bank's Preferred Negotiation Rights, offer the
credit card program(s) for sale to a third party.




DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
32

--------------------------------------------------------------------------------

(vi)  Existing Private Label and/or Co-Branded Credit Card Program Issued by
Third Party Issuer.  If Stage or any of its Affiliates acquires a Non-Like-Kind
New Business that offers a pre-existing private label credit card program and/or
co-branded credit card program through an agreement with an unaffiliated
third-party provider (other than Bank or a Bank Affiliate), Stage shall have the
right, in its sole discretion, with respect to each such program, to (A)
continue to operate such program under the agreement with such third-party
issuer/provider; (B) purchase and administer the credit card program itself; (C)
negotiate with Bank for the purchase and administration of the credit card
program; or (D) subject to Bank's Preferred Negotiation Rights, offer the credit
card program for sale to a third party.
(e)  Rights and Obligations Following Establishment of a Co-Branded Credit Card
Program under the Plan.  If there is an existing co-branded credit card program
that is part of the Plan at the time the New Business is acquired or at the time
Stage desires to offer a co-branded credit card for an internally developed New
Business, the parties rights and obligations applicable to private label credit
card programs shall apply with respect to the proposed co-branded credit card
program for the New Business, replacing references to private label credit cards
with references to co-branded credit cards, mutatis mutandis.
(f)  Conversion of Acquired Credit Card Portfolios.  The following provisions
shall apply with respect to the credit card portfolios of New Businesses
integrated into the Plan pursuant to Section 3.17.
(i)  Unless otherwise agreed between the parties in writing, any acquired
private label credit card portfolio that is to be integrated into the Plan
pursuant to this Section 3.17 shall be offered on the then-current terms and
conditions of the Plan.
 
(ii)  Bank shall bear all costs related to conversions pursuant to this
Section 3.17, including replacement of credit cards with Credit Cards, notices
to cardholders who have become Cardholders, and compliance with other
requirements of Applicable Law.
 
(iii)  At the request of either party, if Bank acquires a co-branded credit card
portfolio in connection with Stage's acquisition of a New Business pursuant to
this Section 3.17, the parties shall discuss, through the Plan Committee whether
the acquired co-branded credits cards should be issued as private label Credit
Cards under the Plan.
 
(g)  No Other Stage Obligations.
 
(i)  Except as set forth in this Section 3.17, Stage and its Affiliates shall
have no obligation to (A) include in the Plan any credit portfolios or business
acquired by Stage or any of its Affiliates; (B) otherwise cause such portfolios
to be transferred to Bank; or (C) otherwise transfer any such portfolios to
Bank.
 







DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


33

--------------------------------------------------------------------------------

(ii)  The non-competition provisions set forth in Section 2.5 shall not apply to
the ownership and/or administration of accounts described in this Section 3.17,
nor any additional accounts related thereto, and Stage and its Affiliates shall
have no obligation to offer the Credit Cards in the Sales Channels through which
such accounts are offered.
(iii)  No party to any transaction requiring a conversion under the terms of
this Section 3.17 shall be obligated to perform such conversion during a
 Wind-down Period.
(iv)  Stage and its Affiliates shall take reasonable steps to differentiate the
Credit Cards from credit cards issued under any program the Bank does not
acquire under Section 3.17.


3.18  Sale of Businesses.
 
(a)  General.  This Section 3.18 addresses the sale by Stage or its Affiliates
of control of (or substantially all the assets of) a line of business associated
with less than all the Stage Nameplates to an unaffiliated third party. The
following provisions do not apply to an internal reorganization, a change in
Control of SSI or SRI or any other transaction covered by Schedule 13.4). 
 
(b)  Sale of Stage Nameplates.  If Stage and/or its Affiliates sell to an
unaffiliated third party ("Nameplate Acquirer") the line of business associated
with one or more Stage Nameplates, but less than all of the Stage Nameplates,
whether by sale of substantially all the assets associated with such Stage
Nameplate(s) or sale of Control of the legal entity(ies) operating such Stage
Nameplate(s), Stage shall provide written notice thereof to Bank and the parties
shall discuss in good faith appropriate adjustments to the Target Penetration
Rate to reflect the proportionate impact of the sale of such Stage Nameplates.
 Bank shall have option to require the Nameplate Acquirer to enter into a
private label credit card plan agreement with Bank, under terms that are
identical to this Agreement in all material and substantive respects at such
time, except as set forth in this subsection 3.18(b) (the "Nameplate Specific
Plan"), provided that Bank acts reasonably and in good faith in connection with
the negotiation of the agreement for the Nameplate Specific Plan.  For example,
if Stage assigns the business that corresponds to the "Beall's" Stage Nameplate,
Bank would have option to enter a Nameplate Specific Plan for the Beall's
line-of-business.  Bank's option shall expire if Bank does not exercise such
option by providing written notice thereof to Stage within ten (10) Business
Days of the date of Stage's notice to Bank.  If Bank notifies Stage that it will
not exercise its option, or the option expires, subsection 3.18(c) shall apply.
 The agreement for the Nameplate Specific Plan shall have the following
modifications from this Agreement:
 
(i)  The Nameplate Acquirer and Bank will be the only parties thereto, and the
agreement will apply only to the Stage Nameplate purchased by the Nameplate
Acquirer and not to any other sales channels or operations of the Nameplate
Acquirer.  Without limitation of the foregoing, Section 2.5 and Schedule 2.5
shall apply only to the sales channels of the Nameplate Acquirer
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA





34

--------------------------------------------------------------------------------

operating under the purchased Stage Nameplate.  The provisions of Sections 3.17
and 3.18 will be inapplicable to the agreement, except in connection with an
acquisition that the Nameplate Acquirer chooses, in its discretion, to convert
to the Stage Nameplate.
 
(ii)  Any cross shopping between the Nameplate Specific Plan and the Plan
created under this Agreement would be subject to separate agreement among the
parties.
 
(iii)  Bank will agree, at the Nameplate Acquirer's option, to support cross
shopping between the Stage Nameplate purchased by the Nameplate Acquirer and the
other sales channels of the Nameplate Acquirer on the same basis that Bank
agrees to support cross shopping under Section 3.17
 
(iv)  Any information provided by Bank to any assignee will relate only to the
Nameplate Specific Plan.
 
(v)  Bank will have the right to require one (1) settlement even if the
assignment involves more than one (1) business or entity.
 
(vi)  The Nameplate Acquirer will have no obligation to modify the Cardholder
Loyalty Program or any loyalty program operated by the Nameplate Acquirer in its
other sales channels on the basis of a comparison of the two.
 
(vii)  Neither Bank nor the Nameplate Acquirer will have any obligation to the
other with respect to the Signing Bonus or the Bank Performance Bonus.
 
(viii)  (****)
 
(c)  If (i) Stage or any of its Affiliates sells, transfers or assigns to one or
more third parties one or more Sales Channels that do not constitute the entire
line of business of a Stage Nameplate, (ii) Bank notifies Stage that it will not
exercise its option under subsection 3.18(b), or (iii) such option expires, then
Stage may offer its designated purchaser the right to acquire the portion of the
Stage Portfolio Assets related to such sale, transfer or assignment.  Bank shall
reasonably cooperate in the consummation of such acquisition of Stage Portfolio
Assets to the same extent as if such disposition were a purchase of Stage
Portfolio Assets upon the expiration or termination of this Agreement; subject
to the following conditions and clarifications.  First, Stage shall pay Bank's
reasonable direct out of pocket expenses (excluding standard (i.e., not special
project) overhead) incurred to support the purchase of Stage Portfolio Assets by
such third party and Bank shall deliver to Stage a good faith estimate of any
such costs prior to the commencement of any such project. Second, any purchase
agreement associated with such transaction shall be commensurate, including as
to market-standard terms and conditions, with the size of the transaction.
 
(d)  For purposes of this Section 3.18, an Account shall be related to a
disposition of Sales Channels if at least fifty percent (50%) of the in-store
purchases on
 








DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


35

--------------------------------------------------------------------------------

such Account in the twelve (12) month period immediately preceding the
disposition occurred in Sales Channels that are subject to such disposition.
 
3.19  Secondary Provider Programs.  The parties agree to the provisions of
Schedule 3.19 with respect to the establishment and operation of Secondary
Provider Programs.
 
SECTION 4. INTELLECTUAL PROPERTY
4.1   Parties' Marks.
 
(a)  Subject to the other provisions of this Agreement, Stage hereby grants to
Bank a non-exclusive, non-transferable, non-sublicensable (except with Stage's
prior written consent) license for Bank to use the Stage Marks solely in
satisfaction of its duties, rights and obligations described in this Agreement,
including without limitation, using the same in any and all promotional
materials, Plan Documentation, advertising, websites, marketing, and
solicitations related to the Plan, during the Term.  Bank shall use the
trademark designations "®" or "TM" or such other designation as Stage may
specify or approve in connection with the Stage Marks on the Credit Cards, Plan
Documentation and promotional materials.  Bank agrees it will not use the Stage
Marks on or in connection with any products or services or for any other purpose
other than as explicitly described in this Agreement except as required by
Applicable Law.  Bank shall not use the Stage Marks in connection with any Bank
Enhancement Marketing Services without Stage's prior written consent.  Stage
also grants Bank and its Affiliates the non-exclusive, non-transferable right
during the Term to use the Stage Nameplates and Stage Marks in connection with
the Bank's product marketing and promotional materials and literature in written
and electronic form solely to identify Stage as a customer of Bank in its
business client lists.
 
(b)  Bank recognizes that Stage is the sole owner of the Stage Marks, that Bank
has no rights of ownership or license therein (except as explicitly provided in
Section 4.1(a) above), and that Bank is not entitled to (and shall not) use the
Stage Marks other than as explicitly and specifically provided in this
Agreement.  Anything in this Agreement to the contrary notwithstanding, Stage
shall retain all rights in and to Stage Marks pertaining to such Accounts, and
all goodwill associated with the use of Stage Marks (whether under this
Agreement or otherwise) shall inure to the benefit of Stage.  Stage shall have
the right, in its sole and absolute discretion, to prohibit the use of any Stage
Marks in any Forms, advertisements or other materials or references proposed to
be used by Bank which Stage deems objectionable or improper.  Bank shall cease
all use of Stage Marks upon expiration of the Wind-down Period unless Bank
retains the Accounts after termination of the Agreement.  In that case, Bank may
use Stage Marks solely in connection with the administration and collection of
the balance due on the Accounts for a period of six (6) months.  Bank agrees and
covenants not to (i) claim any right, title or interest in or to the Stage Marks
except as permitted by this Agreement, (ii) assert that any failure of Stage to
set standards for or police Bank's use of the Stage Marks results in an
abandonment of Stages rights, title
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


36

--------------------------------------------------------------------------------

or interest in or to the Stage Marks, (iii) directly or indirectly, question,
attack, contest or challenge the validity of the Stage Marks, any other
trademark, service mark, logo or other Intellectual Property of Stage or Stage's
rights, title or interest therein, or (v) willingly become a party adverse to
Stage in any litigation or proceedings in which a third party is questioning,
attacking, contesting or challenging the validity of the Stage Marks, any other
trademark, service mark, logo or other Intellectual Property of Stage, or
Stage's right, title or interest therein.
(c)  Stage recognizes that Bank is the sole owner of the Bank Marks, that  Stage
has no rights of ownership or license therein, and that Stage is not entitled to
(and shall not) use the Bank Marks other than as explicitly and specifically
provided in this Agreement.  As a point of clarification, Bank has and retains
all rights in and to Bank Marks and the use thereof, and all goodwill associated
with the use of Bank Marks (whether under this Agreement or otherwise) shall
inure to the benefit of Bank.  Bank shall have the right, in its sole and
absolute discretion, to prohibit the use of any Bank Marks in any Plan
Documents, advertisements, or other materials or references proposed to be used
Stage which Bank deems objectionable or improper.  Stage shall cease all use of
Bank Marks upon the upon the expiration of the Wind-down Period.
 
(d)  Each party (licensee) shall submit any proposed use of the other party's
(licensor) Marks to the licensor for review and shall obtain the licensor's
prior written approval before using the licensor's Marks.  Each party (as
licensor) shall review and provide any approval or objection to the use of its
Marks within five (5) Business Days of receiving the request for review.
 Notwithstanding the foregoing in this Section 4.1(d), neither party shall have
an obligation to submit for prior approval any use of the other party's Marks
that has been previously approved for use in the same context or in a context
that is the same in all material respects.
 
4.2   Intellectual Property.
 
(a)  Any software or other technology developed by or for Stage or its
Affiliates, at Stage's expense, to facilitate the Plan, including but not
limited to, software and software modifications developed in response to the
Bank's request or to accommodate Bank's special requirements and all derivative
works, regardless of the developer thereof, will remain the exclusive property
of Stage and/ or its Affiliates.  Nothing in this Agreement shall be deemed to
convey a proprietary interest to Bank or any third party in any of the software,
hardware, technology or any of the derivative works thereof which are owned or
licensed by it and/or its Affiliates, and Bank shall return to Stage, all
materials containing such Intellectual Property upon termination of this
Agreement.
 
(b)  Any software or other technology developed by or for Bank or its
Affiliates, at Bank's expense, to facilitate the Plan, including but not limited
to, software and software modifications developed in response to the Stage's
request or to accommodate Stage's special requirements and all derivative works,
regardless of the developer thereof, will remain the exclusive property of Bank
and/ or its Affiliates.  
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

37

--------------------------------------------------------------------------------

Nothing in this Agreement shall be deemed to convey a proprietary interest to
Stage or any third party in any of the software, hardware, technology or any of
the derivative works thereof which are owned or licensed by it and/or its
Affiliates, and Stage shall return to Bank, all materials containing such
Intellectual Property upon termination of this Agreement.
SECTION 5. SETTLEMENT AND CHARGEBACKS
5.1  Settlement.  Each day (not just Business Days), Stage shall electronically
transmit all Transaction Records (from its main offices and/or its Sales
Channels) to Bank within a reasonable period of time and in the format used by
the parties as of June 1, 2012 or another format agreed by the parties.  Upon
receipt, Bank shall use commercially reasonable efforts to promptly verify and
process such Transaction Records, post such transactions to the appropriate
Accounts and, in the time frames specified herein, Bank will remit to Stage an
amount equal to the Net Proceeds indicated by such Transaction Records for the
Credit Sales Day(s) for which such remittance is made.  Bank will transfer funds
via ACH to the Stage Deposit Account.  For Transaction Records received by
Bank's processing center before 1 pm Eastern time on a Business Day, Bank will
initiate such ACH transfer on the next Business Day thereafter.  For Transaction
Records received by Bank's processing center either (i) after 1 pm Eastern time
on a Business Day, or (ii) on a non-Business Day, Bank will initiate such
transfer no later than the second Business Day thereafter; provided, however,
that if the Bank receives Transactions Records on a Friday after the 1 pm
Eastern cut-off time but prior to 1 pm Eastern on Sunday, Bank will initiate
such ACH transfer on the immediately following Business Day.  The term
"initiate" shall mean that Bank shall transmit an ACH file to Bank's financial
institution for payment to the Stage Deposit Account no later than the next
Business Day.  Bank shall make accelerated settlement available to Stage at such
time as Bank implements the same for any of its other credit card portfolio
partners.
 
5.2  Offset.  Bank may, if Stage fails to pay Bank any amounts due to Bank (and
not subject to a good faith dispute) pursuant to this Agreement for more than
thirty (30) days after the due date, offset such amounts against the Net
Proceeds or any other amounts owed by Bank to Stage under this Agreement.  Stage
may, if Bank fails to pay Stage any amounts due to Stage (and not subject to a
good faith dispute) pursuant to this Agreement for more than thirty (30) days
after the due date, offset such amounts against any other amounts owed by Stage
to Bank under this Agreement.
 
5.3  Transaction Records.
 
(a)  All Transaction Records are subject to review by Bank.  In the event of a
computational or similar error of an accounting or record keeping nature with
respect to such Transaction Records, Bank must notify Stage of the error within
thirty (30) days of the transaction date, including details of the discrepancy
and the amount of any proposed credit to the Stage Deposit Account or netting
against Net Proceeds (as the case may be) to correct such error.  If Stage
disputes the error or the proposed credit or
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


38

--------------------------------------------------------------------------------

netting, it shall notify Bank in writing within five (5) Business Days after
receiving notice of such error and the parties shall resolve such error through
the dispute resolution process set forth in Section 13.19.  If Stage does not
notify Bank of any dispute before the end of the five (5) Business Day period,
Bank shall credit the Stage Deposit Account or net against the Net Proceeds (as
the case may be) the amount as notified to Stage on the Business Day following
the end of such five (5) Business Day period.  If Stage disputes an error and it
is determined in accordance with Section 13.19 that there was an error, Bank
shall credit the Stage Deposit Account or net against the Net Proceeds (as the
case may be) in the amount agreed by the parties (if any) on the Business Day
following the completion of the dispute resolution process.  If the Net Proceeds
are insufficient to cover the amount to be netted, Stage shall remit the proper
amount to Bank within thirty (30) days following receipt of written demand from
Bank.  Bank may not make any correction with respect to a Transaction Record of
which it has not notified Stage within thirty (30) days of the transaction date
unless approved in writing by Stage.
(b)   Stage shall be responsible for ensuring that all Promotional Program
Purchases are properly designated as such on the Transaction Record as mutually
agreed by the parties.
 
5.4  Chargebacks.  Bank shall have the right to charge back the amount (or
portion of the amount, as applicable) of the subject Purchase (including
applicable sales tax) under the terms and conditions of this Section 5.4.
 
(a)  If any Applicant or Cardholder claim, defense, dispute, or basis for
non-payment is based on an alleged action or inaction by Stage and/or otherwise
involves the Goods and/or Services and is made pursuant to and within the time
limits permitted under Applicable Law;
 
(b)  If Bank reasonably determines, in a manner consistent with making such
determinations across Bank's other credit card portfolios, within twelve
(12) months of the date of the Purchase as indicated on the Charge Slip that,
with respect to such Purchase or the Account that:  (i) there is a breach of any
warranty or representation made by under Section 7.3 with respect to the
applicable Transaction Records;  (ii) there is a failure by Stage to comply with
any term or condition of this Agreement that is the proximate cause of a claim,
defense or dispute in subsection (a), which shall not have been cured within
thirty (30) days after written notice thereof from the Bank; or (iii) Bank
reasonably determines, upon receipt of a fraud affidavit from the Cardholder,
that the fraud was perpetrated by Stage's employees or agents or Stage's failure
to comply with the Operating Procedures; or
 
(c)  For any chargeback reason as set forth in the Operating Procedures.
 
5.5  Exercise of Chargebacks.  With respect to any amounts to be charged back
pursuant to Section 5.4, Bank will offset such amount as part of the Net
Proceeds to be paid to Stage, to the extent the balance thereof is sufficient
or, to the extent not sufficient, Bank may demand payment from Stage for the
full or any partial amount of
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

39

--------------------------------------------------------------------------------

such chargeback.  Stage shall remit such amount to Bank within thirty (30) days
after receiving written demand from Bank.  Upon payment in full of the related
amount by Stage to Bank, or off-setting, as the case may be, Bank shall transfer
to Stage, without any representation, warranty or recourse, all of Bank's right
to payments of such amounts charged back in connection with such Purchase.  Bank
will exercise commercially reasonable efforts to cooperate with Stage in any
efforts by Stage to collect the chargeback amount.  Bank may reduce the amount
owed by a Cardholder on any Purchase subject to chargeback, but the related
chargeback shall then be equal to the reduced (or net) amount owed by the
Cardholder.  Stage shall not resubmit or re-transmit any charged back Purchase
to Bank, without Bank's prior written consent, not be unreasonably withheld,
conditioned or delayed.
5.6  Cardholder Disputes.
 
(a)  Stage shall promptly notify Bank regarding any Cardholder dispute reported
to Stage's customer service group regarding an Account.  This includes but is
not limited to claims related to outstanding balances, Bank reports to credit
bureaus, finance charges, fees, and collection efforts (e.g., notification that
the Cardholder has filed bankruptcy or wants collection communications directed
to legal counsel, etc.).
 
(b)  Stage shall act promptly to investigate and work to resolve disputes with
Cardholders regarding Goods and/or Services obtained through Stage pursuant to
the Plan.  Stage shall timely process credits or refunds for Cardholders
utilizing the Plan.
 
(c)  Stage shall cooperate with Bank in further investigating and using its
reasonable efforts to help resolve any Applicant or Cardholder claim, dispute,
or defense which may be asserted under Applicable Law.
 
5.7  No Special Agreements.  Stage will not extract any special agreement,
condition, fee, or security from Cardholders in connection with their use of a
Credit Card, unless approved in advance by Bank in writing.
 
SECTION 6.  FINANCIAL TERMS
6.1  Plan Economics.  The parties agree as set forth on Schedule 6.1 with
respect to the economics and financial terms of the Plan.
 
6.2  Payment Method.  Unless otherwise agreed by the parties, including as
expressly provided herein, all payment obligations between the parties shall be
made through the Automated Clearing House.
 
SECTION 7. REPRESENTATIONS AND WARRANTIES OF STAGE
Each of SSI and SRI hereby severally, each with respect to itself, represents
and warrants to Bank as follows:
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

40

--------------------------------------------------------------------------------

7.1  Organization, Power and Qualification.  It is duly organized, validly
existing and in good standing under the laws of the state of its organization
and has full power and authority to enter into this Agreement and to carry out
the provisions of this Agreement.  It is duly qualified and in good standing to
do business in all jurisdictions where located and/or conducting business,
except where the failure to be so qualified would not have a material adverse
effect on Stage's business or its or Bank's ability to perform as required under
this Agreement or operate the Plan.
 
7.2  Authorization, Validity and Non-Contravention.
 
(a)  This Agreement has been duly authorized by all its necessary corporate
proceedings (or analogous governing proceedings).  Further, this Agreement has
been duly executed and delivered by it, and is a valid and legally binding
agreement of it and duly enforceable in accordance with its terms (except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors' rights generally
and by general equity principles).
 
(b)  No consent, approval, authorization, order, registration or qualification
of or with any court or regulatory authority or other governmental body having
jurisdiction over it is required for (nor would the absence of such materially
adversely affect) the legal and valid execution and delivery of this Agreement,
and the performance of the transactions contemplated by this Agreement.
 
(c)  The execution and delivery of this Agreement by it and the compliance by it
with all provisions of this Agreement:  (i) will not, to the best knowledge of
the officer executing this Agreement on its behalf (and anyone advising him or
her on such execution), conflict with or violate any Applicable Law; and
(ii) will not conflict with or result in a breach of or default under any of the
terms or provisions of any indenture, loan agreement, or other contract or
agreement to which it is a party (including but not limited to any under which
it is an obligor or by which its property is bound) where such conflict,
violation, breach or default would have a material adverse effect on Stage or
the Plan, nor will such execution, delivery or compliance violate or result in
the violation of the Certificate of Incorporation or By-Laws (or analogous rules
of governance) of it, where such violation would have a material adverse effect
on Stage, Bank, this Agreement, or the Plan.
 
7.3  Validity of Transaction Records.
 
(a)  As of the date any Transaction Records are presented to Bank in accordance
with the provisions of this Agreement, all Purchase information relating to such
Transaction Records shall represent the obligation of a Cardholder in the
respective amount set forth therein for Goods sold and/or Services rendered,
together with applicable taxes, if any, and shall not involve any element of
credit for any other purpose.  
 
(b)  As of the date any Transaction Records are presented to Bank in accordance
with the provisions of this Agreement, the individuals with responsibility for
 


DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


41

--------------------------------------------------------------------------------

the same have no knowledge or notice of any fact or matter which would
materially impair the validity of any Purchase relating to such Transaction
Records, the transaction evidenced thereby, or the collectability of amounts due
related to such Purchase.
 
7.4  Compliance with Law.  Any action taken by it or inaction (where it has a
duty to act) in connection with the Plan, the Cardholder Loyalty Program, Bank,
and/or the sales of Goods and/or Services shall be in compliance with all
Applicable Law, except where the failure to comply, individually or in the
aggregate, does not or will not have a material adverse effect on Stage, Bank,
or the Plan and except for any Applicable Law related to the Credit Cards or
Accounts if Bank has not advised Stage in writing of its  obligations with
respect thereto.  Stage's compliance with Applicable Law includes, but is not
limited to, not engaging in:  the sale of any illegal goods and/or services, the
illegal sale of otherwise legal goods and/or services, and sales in violation of
federal and state laws designed to prevent unlawful gambling.
 
7.5  Stage Marks.  Stage has the legal right to use and to permit the Bank to
use, to the extent set forth herein, Stage Marks.
 
7.6  Intellectual Property Rights.  In the event it provides any software or
hardware to Bank, it has the legal right to such software or hardware and the
right to permit Bank to use such software or hardware, and such use shall not
knowingly violate any Intellectual Property rights of any third party.
 
7.7  Litigation.  There are no claims, demands, filings, hearings, notices of
violation, proceedings, notices or demand letters, investigations,
administrative proceedings, civil, criminal or other actions, litigation, suits
or other legal proceedings pending or, to the best of the knowledge of the
officer executing this Agreement on its behalf (and anyone advising him or her
on such execution), threatened against it that would materially impair the
ability of it to perform its duties under this Agreement or that would
constitute a Bank Termination Event.
 
SECTION 8. COVENANTS OF STAGE
8.1  Notices of Changes.  Stage will as soon as reasonably possible notify Bank
of any:  (a) change in the name or form of its business organization, change in
the location of its chief executive office or the location of the office where
its records concerning the Plan are kept; (b) merger or consolidation of SSI or
SRI the sale of a substantial amount of its assets not in the ordinary course of
business, or any change in the majority ownership of SSI or SRI; (c) material
adverse change in its financial condition or operations or commencement of any
litigation which, if decided adversely, would have a material adverse effect on
Stage or the Plan; (d) adverse opinion by its auditors or accountants and/or a
negative opinion by same as to its viability as a going concern; or
(e) occurrence that would constitute a Bank Termination Event.  Stage will
furnish such additional information with respect to any of the foregoing as Bank
may reasonably request, for the purpose of Bank's evaluating the effect of such
change on the financial condition and operations of Stage and on the Plan.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

42

--------------------------------------------------------------------------------

8.2  Financial Statements.  SSI shall furnish to Bank promptly upon request from
Bank the following information for the most recently completed Stage Fiscal
Year, recognizing that as of the Effective Date and foreseeable future it shall
be within the scope of consolidated statements pertaining to SSI:  (a) a
consolidated balance sheet, (b) a consolidated statement of operations, (c) a
consolidated statement of shareholders' equity, (d) a consolidated statement of
cash flows and (e) a copy of the report submitted by the independent registered
public accounting firm in connection with such financial statements as have been
audited.  Any of the delivery requirements relating to financial information set
forth in this Section 8.2 may be satisfied by the filing of the SSI Form 10-K
with the U.S. Securities and Exchange Commission at http://www.sec.gov, or
comparable public filing format/system that becomes equally recognized by the
business community in general during the Term.
 
8.3  Access Rights.
 
(a)  Subject to Section 8.3(b) below, Stage will permit, once per consecutive
twelve (12) month period during the Term, unless Bank has reasonable cause to do
so more than once, authorized representatives designated by Bank, at Bank's
expense, to visit Stage's headquarters or other facility where its corporate
records are kept, and inspect, to the extent permitted by Applicable Law, any of
the books and records of Stage and/or the Sales Channels pertaining to
Applicants, Accounts, Transaction Records and any category of payments owed by
one party to the other, and to make copies and take extracts there from, and to
discuss the same with Stage's officers and independent public accountants, all
at reasonable times during normal business hours.  By way of clarification,
meetings with Stage's independent public accountants shall be organized by Stage
and Bank's scope of inquiry is limited to work produced of, and issues addressed
by, such accountants.  By way of further clarification, Stage shall make
available (at its headquarters or other facility where its corporate records are
kept) specific Stage store data, as requested for the inspection, to obviate the
need for Bank to inspect such data at specific Stage stores.
 
Furthermore, Stage shall permit regulatory bodies having jurisdiction over Bank
to visit its facilities related to the Plan during normal business hours with
advance notice.  Provided, however, Bank will use good faith efforts to
coordinate such regulatory visits in a manner similar to Bank visits described
in the preceding paragraph, although Stage recognizes that Bank can only
request, not require, regulatory agencies to act accordingly.
(b)  Stage's obligations under Section 8.3(a) shall not be required to the
extent that (i) such access is prohibited by Applicable Law, (ii) such records
are legally privileged or subject to confidentiality obligations to a third
party, or (iii) such records are Stage planning documents or those of any of its
Affiliates, operating budgets, management reviews or employee records.

8.4  Data Accuracy.  Stage shall use commercially reasonable efforts to provide
accurate material factual information related to the Plan to Bank.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

43

--------------------------------------------------------------------------------

8.5  Insurance.  Stage or an Affiliate of Stage shall maintain the insurance
policies providing coverage for Stage during the Term as set forth at
Schedule 8.5.
 
8.6  Commitment of SSI.  SSI shall cause each subsidiary of SSI that operates
Sales Channels to comply with the terms of this Agreement.
 
8.7  Business Continuation/Disaster Recovery Plan.  Stage agrees to maintain one
or more commercially reasonable plans designed to identify and lessen the impact
resulting from Force Majeure or other causes that would threaten operation of
Stage's business, as well as a loss or exposure of information requiring
protection as described in Sections 3.13 and 13.17.
 
SECTION 9. REPRESENTATIONS AND WARRANTIES OF BANK
Bank hereby represents and warrants to Stage as follows:
9.1  Organization, Power and Qualification.
 
(a)  Bank is duly organized and validly existing Delaware state bank and has the
full power and authority to enter into this Agreement and to carry out the
provisions of this Agreement, including making revolving credit card loans to
consumers.
 
(b)  Bank is, and shall remain at all times during the Term, an insured
depository institution under the provisions of the Federal Deposit Insurance
Act, 12 U.S.C. 1811-1831aa.
 
(c)  Bank is duly qualified and in good standing to do business in all
jurisdictions where such qualification is necessary for Bank to conduct its
business as it presently is being conducted and to carry out its obligations
under this Agreement or operate the Plan.
 
9.2  Authorization, Validity and Non-Contravention.
 
(a)  This Agreement has been duly authorized by all necessary corporate (or
analogous governing) proceedings, has been duly executed and delivered by Bank
and is a valid and legally binding agreement of Bank and duly enforceable in
accordance with its terms (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors' rights generally and by general equity principles).
 
(b)  No consent, approval, authorization, order, registration or qualification
of or with any court or regulatory authority or other governmental body having
jurisdiction over Bank is required for (nor would the absence of such materially
adversely affect) the legal and valid execution and delivery of this Agreement,
and the performance of the transactions contemplated by this Agreement.
 


DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


44

--------------------------------------------------------------------------------

(c)  The execution and delivery of this Agreement by Bank hereunder and the
compliance by Bank with all provisions of this Agreement:  (i) will not, to the
best knowledge of the  Bank officer executing this Agreement on Bank's behalf
(and anyone advising him or her on such execution), conflict with or violate any
Applicable Law, (ii) will not conflict with or result in a breach or default
under any of  the terms or provisions of any indenture, loan agreement or other
contract or agreement to which Bank is a party (including but not limited to any
under which Bank is an obligor or by which Bank's property is bound) where such
conflict, violation, breach or default would have a material adverse effect on
Bank or the Plan, and (iii) will not violate or result in the violation of the
Charter or By-Laws of Bank.
 
9.3  Compliance with Law.  Any action or inaction taken by Bank (where Bank has
a duty to act) in connection with the Plan shall be in compliance with all
Applicable Law, except where the failure to so comply does not or will not have
an adverse effect on the Bank, Stage or the Plan.
 
9.4  Intellectual Property Rights.  In the event Bank provides any software or
hardware to Stage, Bank has the legal right to such software or hardware and the
right to permit Stage to use such software or hardware, and such use shall not
violate any Intellectual Property rights of any third party.
 
9.5  Litigation.  There are no claims, demands, filings, hearings, notices of
violation, proceedings, notices or demand letters, investigations,
administrative proceedings, civil, criminal or other actions, litigation, suits
or other legal proceedings pending or, to the best of Bank's knowledge,
threatened against Bank that would materially impair the ability of it to
perform its duties under this Agreement or that would constitute a Stage
Termination Event.
 
SECTION 10. COVENANTS OF BANK
Bank hereby covenants and agrees as follows:
10.1  Notices of Changes.  Bank will as soon as reasonably possible notify Stage
of any:  (a) change in the name or form of business organization of Bank, change
in the location of its chief executive office or the location of the office
where its records concerning the Plan are kept; (b) merger or consolidation of
Bank, ADS or any other entity that Controls Bank, or the sale of a significant
portion of its stock (or other form of ownership), or the sale of a substantial
amount of its assets not in the ordinary course of business, or any Change in
Control of Bank; (c) material adverse change in its financial condition or
operations or commencement of any litigation which, if decided adversely, would
have a material adverse effect on Bank or the Plan; (d) adverse opinion by its
auditors or accountants as to its viability as a going concern; or
(e) occurrence that would constitute a Stage Termination Event.  Bank will
furnish such additional information with respect to any of the foregoing as
Stage may request for the purpose of evaluating the effect of such change on the
financial condition and operations of Bank and on the Plan.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
45

--------------------------------------------------------------------------------

10.2  Financial Statements.  Bank shall furnish to Stage upon request by Stage,
and as soon as available, the following information pertaining to Bank and ADS:
 (a) a statement of financial condition; (b) a statement of income; (c) a
statement of changes in shareholder's equity; (d) a statement of cash flow; and
(e) a copy of the opinion submitted by Bank's and ADS's independent certified
public accountants in connection with such of the financial statements as have
been audited.
 
10.3  Access Rights.
 
(a)  Subject to Section 10.3(b)  below, Bank will permit, once per consecutive
twelve (12) month period during the Term, unless Stage has reasonable cause to
do so more than once, authorized representatives designated by Stage, at Stage's
expense, to visit its facilities and inspect, to the extent permitted by
Applicable Law, any of Bank's books and records pertaining to Purchases, to any
category of payments owed by one party to the other and to the Plan to determine
Bank's compliance with the Agreement, and to make copies and take extracts there
from, and to discuss the same with its officers and independent public
accountants, all at reasonable times during normal business hours.  Bank shall
permit Stage, twice per each consecutive twelve (12) month period during the
Term, during normal business hours and upon reasonable notice, and in a manner
which does not disrupt the operations, to visit the offices at which services
relating to the Plan are provided, to review the activities of Bank and its
subcontractors.  Bank shall provide Stage with a copy of Bank's auditors' report
on internal controls for each fiscal year during the Term.
 
(b)  Bank's obligations under Section 10.3(a) shall not be required to the
extent that (i) such access is prohibited by Applicable Law, (ii) such records
are legally privileged or subject to confidentiality obligations to a third
party, (iii) such records are Bank planning documents or those of any of its
Affiliates, operating budgets, management reviews or employee records, or
(iv) such records relate to other clients of, or credit programs operated by,
Bank.
 
10.4  Bank's Business.  Bank shall do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence and to
comply with all Applicable Laws in connection with its business and the issuance
of credit by Bank.
 
10.5  Data Accuracy.  Bank shall use commercially reasonable efforts to provide
accurate material factual information related to the Plan to Stage.
 
10.6  Insurance.  Bank shall maintain the insurance policies providing coverage
for Bank during the Term as set forth at Schedule 10.6.
 
10.7  Business Continuation/Disaster Recovery Plan.  Bank shall maintain a
commercially reasonable plan designed to identify and lessen the impact
resulting from Force Majeure or other causes that would threaten operation of
Bank's business, as well as a loss or exposure of information requiring
protection as described in Sections 3.13 and 13.17.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


46

--------------------------------------------------------------------------------

SECTION 11. INDEMNIFICATION
11.1  Indemnification Obligations.
 
(a)  SSI and SRI shall be jointly, but not severally, liable to and shall
defend, indemnify and hold harmless Bank and its Affiliates and their respective
officers, directors, employees, agents, contractors, subcontractors and their
successors and assigns (collectively "Bank Indemnified Parties") from any and
all Losses (as hereinafter defined) incurred by them by reason of:  (i) Stage's
breach of any representation, warranty or covenant hereunder; (ii) Stage's
failure to perform its obligations hereunder; (iii) any damage caused by or
related to Goods and/or Services charged to an Account; (iv) any damage caused
by or related to a Secondary Provider or any Stage Recurring Billing Program;
(v) any action or failure to act (where there was a duty to act) by Stage
related to the Plan and/or as otherwise provided for in this Agreement which
results in a third party claim against a Bank Indemnified Party, excluding any
action or failure to act required by Bank; (vi) the claim of a third party that
Stage has infringed upon or misappropriated the Intellectual Property rights of
such third party, excluding any claim arising out of or related to Stage's use
as intended of materials, documentation, software, systems, procedures or
Intellectual Property provided by Bank; (vii) Stage's failure to comply with
Applicable Law, except to the extent that such failure arises out of a
compliance obligation for which Bank is responsible under this Agreement; and
(viii) unauthorized access to or use of modification of or loss of Bank
Cardholder Information or Stage Customer Information that occur due to an act or
failure to act by Stage or its Affiliates or on Stage's facilities, networks,
data storage, computer operations or other systems or processes (including any
breaches of security of by an subcontractors or service providers used by Stage
or its Affiliates).  In no event shall Stage be liable for Losses to the extent
proximately arising from (x) an act (or failure to act when there was a duty to
do so) by Bank that constitutes a breach by it under the terms of this
Agreement, (y) the negligence of any Bank Indemnified Party, and/or (z) an
intentional tort by any Bank Indemnified Party.
 
(b)  Bank shall be liable to and shall defend, indemnify and hold harmless Stage
and its Affiliates and their respective officers, directors, employees, agents,
contractors, sub-contractors and their successors and assigns (collectively,
"Stage Indemnified Parties") from any and all Losses (as hereinafter defined)
incurred by them by reason of:  (i) Bank's breach of any representation,
warranty or covenant hereunder; (ii) Bank's failure to perform its obligations
hereunder; (iii) any damage caused by or related to the Protection Programs or
Bank Enhancement Marketing Services; (iv) any action or failure to act (where
there was a duty to act) by Bank and its officers, directors, and employees
relating to the Plan and/or as otherwise provided for in this Agreement which
results in a claim against a Stage Indemnified Party; (v) the claim of a third
party that Bank has infringed upon or misappropriated the Intellectual Property
rights of such third party; (vi) Bank's failure to comply with Applicable Law,
except to the extent that such failure arises out of a compliance obligation for
which Stage is responsible under this Agreement; and (vii) unauthorized access
to or use of modification of or loss of Bank Cardholder Information or Stage
Customer Information that occur due to an act or failure
 


DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


47

--------------------------------------------------------------------------------

to act by Bank or its Affiliates or on Bank's facilities, networks, data
storage, computer operations or other systems or processes (including any
breaches of security of by an subcontractors or service providers used by Bank
or its Affiliates).  In no event, however shall Bank be liable for Losses to the
extent proximately arising from (i) an act (or failure to act when there was a
duty to do so) by Stage that constitutes a breach by it under the terms of this
Agreement, (ii) the negligence of any Stage Indemnified Party, and/or (iii) an
intentional tort by any Stage Indemnified Party.
 
(c)  For purposes of this Section 11.1 the term "Losses" shall mean any
liability, damage, costs, fees, losses, judgments, penalties, fines, and
expenses, including without limitation, any reasonable attorneys' fees,
disbursements, settlements (which require the other party's consent which shall
not be unreasonably withheld), and court costs, reasonably incurred by Bank,
Stage, or a third-party, as the case may be, without regard to whether or not
such Losses would be deemed material under this Agreement; provided however,
that Losses shall not include any overhead costs that either party would
normally incur in conducting its everyday business.
 
 
11.2  LIMITATION ON LIABILITY.
 
NOTWITHSTANDING SECTION 11.1, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR LOST PROFITS OR ANY INCIDENTAL, INDIRECT, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES THE OTHER PARTY INCURS OR CLAIMS TO HAVE INCURRED ARISING
OUT OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT APPLY
WITH RESPECT TO (A) AN INDEMNIFICATION OBLIGATION IN RESPECT OF A THIRD PARTY
CLAIM PURSUANT TO SECTION 11.1 BUT ONLY TO THE EXTENT OF AMOUNTS ACTUALLY PAID
TO SUCH THIRD PARTY; OR (B) A PARTY'S INTENTIONAL BREACH OF THIS AGREEMENT,
FRAUD, OR WILLFUL MISCONDUCT.
11.3  NO WARRANTIES.  EXCEPT AS PROVIDED HEREIN, NEITHER PARTY MAKES ANY EXPRESS
OR IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE MADE HEREUNDER.
 
11.4  Notification of Indemnification; Conduct of Defense.
 
(a)  In no case shall the indemnifying party be liable under Section 11.1 of
this Agreement with respect to any claim or claims made against the indemnified
party or any other person so indemnified unless the indemnifying party shall be
notified in writing by the indemnified party of the nature of the claim within a
reasonable time after the assertion of the claim.  However, failure by the
indemnified party to so notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may have under other provisions
of this Agreement, except to the extent that the indemnifying party's right to
defend the matter is materially and irrevocably prejudiced by such failure of
the indemnified party to give prompt notice to the indemnifying party.
 

DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


48

--------------------------------------------------------------------------------

(b)  The indemnifying party shall be entitled to participate, at its own
expense, in the defense of any suit brought against the indemnified party which
gives rise to a claim under this Section 11 of a claim by the indemnified party
against the indemnifying party.  Alternatively, the indemnifying party may elect
to assume defense of such claim against the indemnified party which gives rise
to a claim against the indemnifying party; provided, however, that the
indemnifying party shall not enter into a settlement or compromise of any such
claim in the event such settlement or compromise imposes any non-financial
liability or obligation on the indemnified party without the prior written
consent of the indemnified party.  If the indemnifying party so elects to assume
the defense, such defense shall be conducted by counsel chosen by the
indemnifying party and approved by the indemnified party, which approval shall
not be unreasonably withheld, conditioned or delayed.  Once the indemnifying
party has retained counsel approved by the indemnified party, the indemnified
party (or the person or persons so indemnified who are the defendant or
defendants in the suit) shall bear the fees and expenses of any additional
counsel it chooses to retain.
 
SECTION 12. TERM, EXPIRATION AND TERMINATION
12.1  Term and Expiration.  Upon execution by authorized representatives of both
parties, and unless terminated as provided herein, this Agreement shall become
effective as of the Effective Date and remain in effect until July 31, 2021 (the
"Initial Term").  This Agreement shall automatically renew for successive two
(2)-year terms (each a "Renewal Term") thereafter, unless either party provides
the other with at least twelve (12) months' written notice of its intention not
to renew this Agreement beyond the expiration of the Initial or then current
Renewal Term.
 
12.2  Termination with Cause by Bank; Bank Termination Events.  Each of the
following conditions or events shall constitute a "Bank Termination Event"
hereunder for which Bank may terminate this Agreement immediately by providing
written notice to Stage  and without further action (unless otherwise expressly
provided below).
 
(a)  If Stage shall:  (i) file, or consent by answer or otherwise to the filing
against it, of a petition for relief, reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction; (ii) make an assignment for the benefit
of its creditors; (iii) consent to the appointment of a custodian, receiver,
trustee or other officer with similar powers of itself or of any substantial
part of its property; (iv) be adjudicated insolvent or be involuntarily
liquidated; or (v) take corporate action for the purpose of any of the foregoing
and any such event shall materially adversely affect the ability of Stage to
perform under this Agreement or the Plan; or
 
(b)  If a court or government authority of competent jurisdiction shall enter an
order appointing, without consent by Stage, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or if an order for relief shall be entered in
any case or proceeding for liquidation or reorganization or otherwise to take
advantage of any bankruptcy or insolvency law of
 


DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


49

--------------------------------------------------------------------------------

any jurisdiction, or ordering the dissolution, winding up or liquidation of
Stage, or if any petition for any such relief shall be filed against Stage and
such order or petition shall not be dismissed, or appealed, as the case may be,
within sixty (60) days; or
 
(c)  If Stage shall default in the performance of or compliance with any term or
violates any of the covenants, representations, warranties or agreements
contained in this Agreement and (i) such default or violation has a materially
adverse impact on the Bank or the Plan, or (ii) such individual default or
violation is not one that falls under (i), but of which there have been so many
occurrences that, collectively, (i) has been triggered, and (iii) whether
falling under (i) or (ii), Stage shall not have remedied such default or
violation within thirty (30) days after written notice thereof shall have been
received by Stage from Bank; or
 
(d)  As provided in Schedule 12.2(d); or
 
(e)  If within any rolling six (6) month period, there is a net reduction of
twenty-five percent (25%) or more of Stage stores operating under a Stage
Nameplate through store closures (and/or the announcement or notification to
Bank of same), then at Bank's request, the parties thereafter shall promptly
discuss the same through the Plan Committee, subject to the escalation and
resolution procedures set forth in Schedule 3.1, to determine a plan to modify
the Plan to address the impact of such closures.  If the parties fail to agree
on a plan upon completion of such procedures, Bank may immediately terminate
this Agreement upon written notice to Stage.  If the parties agree on a plan to
address the impact of the closures, but such impact is not addressed as agreed
by the parties pursuant to the plan within ninety (90) days following
implementation of the change, Bank may immediately terminate this Agreement upon
written notice to Stage; or
 
(f)  If there is a materially adverse change in Stage's financial condition
which is reasonably likely to have a material adverse affect on the ability of
Stage to perform under this Agreement or the Plan; provided that (i) prior to
providing notice of termination pursuant to this subsection (d), Bank shall
engage in good faith discussions pursuant the escalation and resolution
procedures set forth in Schedule 3.1, as to whether the material adverse change
can be remedied or the impact of such change can be mitigated, and (ii)  if
Stage disputes whether Bank's termination rights pursuant to this subsection (d)
have been triggered; provided that if the parties are unable to agree as to
whether Bank's termination rights have been triggered pursuant to this
subsection (d), the parties agree to submit to binding arbitration to resolve
such issue.  The arbitration procedures agreed by the parties are set forth in
Schedule 12.2(f).
 
12.3  Termination with Cause by Stage; Stage Termination Events.  Each of the
following conditions or events shall constitute a "Stage Termination Event"
hereunder for which Stage may terminate this Agreement immediately by providing
Bank written notice and without further action (unless otherwise expressly
provided below):
 
(a)  If Bank or ADS shall:  (i) file or consent by answer or otherwise to the
filing against it, of a petition for relief, reorganization or arrangement or
any other petition in
 

DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


50

--------------------------------------------------------------------------------

bankruptcy, for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction; (ii) make an assignment for the benefit of its
creditors; (iii) consent to the appointment of a custodian, receiver, trustee or
other officer with similar powers for itself or of any substantial part of its
property; (iv) be adjudicated insolvent or be liquidated; or (v) take corporate
action for the purpose of any of the foregoing and any such event shall
materially adversely affect the ability of Bank to perform under this Agreement
or the operation of the Plan or ADS to serve as a source of strength for Bank;
(vi) breach or fail to perform or observe any covenant or other term contained
in any creditor loan agreement, debt instrument or any other material agreement
to which it is bound, which breach or failure, if left uncured could result in a
default of such agreement; or (vii) or be the subject of some form of action by
a governmental authority having  jurisdiction over Bank (such as but not limited
to Bank having its charter (or equivalent right to operate) revoked) such that
it cannot materially perform its obligations under this Agreement; or
 
(b)  If a court or government authority of competent jurisdiction shall enter an
order appointing, without consent by Bank or ADS, a custodian, receiver, trustee
or other officer with similar powers with respect to Bank or ADS, respectively,
or with respect to any substantial part of the property of Bank or ADS,
respectively, or if an order for relief shall be entered in any case or
proceeding for liquidation or reorganization or otherwise to take advantage of
any bankruptcy or insolvency law of any jurisdiction, or ordering the
dissolution, winding up or liquidation of Bank or ADS, or if any petition for
any such relief shall be filed against Bank or ADS and such petition shall not
be dismissed within sixty (60) days; or
 
(c)  Except with respect to the Service Level Standards or Bank's obligations to
pay Stage per Section 5.1, if Bank shall default in the performance of or
compliance with any term or violates any of the covenants, representations,
warranties or agreements contained in this Agreement and (i) such default or
violation has a materially adverse impact on Stage or the Plan or (ii) such
individual default or violation is not one that falls under (i), but of which
there have been so many occurrences that, collectively, (i) has been triggered,
and (iii) whether falling under (i) or (ii), Stage and Bank shall not have
remedied such default within thirty (30) days after receipt of written notice of
the default from Stage; or
 
(d)  Bank (i) shall fail to pay Stage per Section 5.1, and (ii) Bank shall not
have remedied such default within two (2) Business Days after written notice of
the default thereof shall have been received by Bank from Stage; or
 
(e)  Any SLA Termination Event as defined in and subject to the provisions set
forth in Schedule 3.8(c); or
 
(f)  As provided in Schedule 12.3(f); or
 
(g)  As provided in Schedule 12.3(g); or
 
(h)  If there is a materially adverse change in Bank's or ADS's financial
condition, which is reasonably likely to have a material adverse affect on the
ability of   
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
51

--------------------------------------------------------------------------------

Bank to perform under this Agreement or the Plan or ADS to act as a source of
strength, including, but not limited to being downgraded by a rating agency to a
rating below an investment grade rating; provided that (i) prior to providing
notice of termination pursuant to this subsection (h), Stage shall engage in
good faith discussions pursuant the escalation and resolution procedures set
forth in Schedule 3.1, as to whether the material adverse change can be remedied
or the impact of such change can be mitigated, and (ii)  if Bank disputes
whether Stage's termination rights pursuant to this subsection (h) have been
triggered; provided that if the parties are unable to agree as to whether
Stage's termination rights have been triggered pursuant to this subsection (h),
the parties agree to submit to binding arbitration to resolve such issue.  The
arbitration procedures agreed by the parties are set forth in Schedule 12.2(f).
12.4  Purchase of Accounts.  Upon the termination of this Agreement, the parties
agree as set forth on Schedule 12.4 with respect to the Stage Portfolio Assets.
 
12.5  Performance During the Wind-down Period.  This Agreement shall remain in
full force and effect during any Wind-down Period and all obligations of the
Parties including (i) operating the Plan, and Bank's servicing of the Accounts,
all in good faith and in the ordinary course of their respective businesses,
(ii) solicitations, marketing and advertising of the Plan, (iii) acceptance of
applications in the ordinary course of business consistent with past practice,
(iv) daily settlement, and (v) Bank's obligation to pay in accordance with
Schedule 6.1 shall continue upon notice of termination of this Agreement by
either Party, except as the Parties may mutually agree, subject to the terms of
this Agreement, until the expiration of the Wind-down Period.  The Parties will
cooperate to ensure the orderly wind-down or transfer of the Plan, and each
Party shall bear its own costs to achieve such orderly wind-down or transfer.
 References to the Term in this Agreement do not otherwise limit the
effectiveness of this Section.
 
SECTION 13. MISCELLANEOUS
13.1  Entire Agreement.
 
(a)  Stage and Bank agree that the 2004 Agreement shall hereby be terminated in
its entirety upon the full execution of this Agreement.
 
(b)  Upon full execution of this Agreement, except for the Third-Party Vendor
Agreement by and among Bank, SSI, SRI and Synapse Retail Ventures, Inc. dated as
of August 18, 2010, each of which shall remain in full force and effect in
connection with the Agreement in place of the 2004 Agreement except as modified
by Schedule 3.11(d) hereof, this Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, whether oral or written,
among the parties hereto with respect to the subject matter hereof and merges
all prior discussions between them.
 


13.2  Coordination of Public Statements.  (a) Except as required by Applicable
Law and/or as set forth in this Section 13.2, neither party will make any public
announcement of the Plan or this Agreement or provide any information concerning
the Plan or this Agreement to any representative of any news, trade or other
media without
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

52

--------------------------------------------------------------------------------

the prior approval of the other party, which approval will not be unreasonably
withheld, conditioned or delayed. Stage may make public statements regarding the
historic performance of the Plan, Stage's projections of the impact of the Plan
on Stage's income and earnings, Plan growth, and Plan portfolio trends; provided
that any such statement does not disclose any specific provision of this
Agreement that is not publicly disclosed or required to be publicly disclosed by
Applicable Law.  Once the execution of this Agreement becomes public knowledge,
and thereafter during the Term, neither party will be required to obtain the
consent of the other party for the limited purpose of recognizing (orally, or in
any form of writing) the fact that the parties are parties to this Agreement and
the nature of the relationship created hereunder.
(b)  With regard to (i) responding to any inquiry from any public or
governmental authority, (ii) making any public filing under Applicable Law, or
(iii) adhering to any requirements of any listing agency (such as but not
limited to the New York Stock Exchange), the responding/filing party shall
cooperate and coordinate with the non-filing/non-reporting party in a manner
consistent with Section 13.17.  The parties recognize (and agree to the
appropriateness of) the fact that such disclosures, to the extent permitted
hereunder, will in many instances be made by an Affiliate of disclosing party.
(c)  Upon Bank's reasonable request from time to time, Stage shall in good faith
consider providing references or participate in marketing campaigns or
testimonial initiatives for Bank (and/or its Affiliate Plan servicer) regarding
Bank's administration of the Plan and/or the performance of its Affiliate Plan
servicer.
13.3  Amendment.  Except as otherwise provided for in this Agreement, the
provisions herein may be modified only upon the mutual agreement of the parties,
however, no such modification shall be effective until reduced to writing and
executed by both parties.
 
13.4  Successors and Assigns.  The parties agree to the provisions of
Schedule 13.4 with respect to successors and assigns.  Notwithstanding any other
provision of this Agreement, any Affiliate of Stage may perform its obligation
and exercise its rights hereunder, provided that Stage shall remain primarily
responsible and liable for any such performance.
 
13.5  Waiver.  No waiver of the provisions hereof shall be effective unless in
writing and signed by the party to be charged with such waiver.  No waiver shall
be deemed to be a continuing waiver in respect of any subsequent breach or
default either of similar or different nature unless expressly so stated in
writing.  No failure or delay on the part of either party in exercising any
power or right under this Agreement shall be deemed to be a waiver, nor does any
single or partial exercise of any power or right preclude any other or further
exercise, or the exercise of any other power or right.
 
13.6  Severability.  If any of the provisions or parts of the Agreement are
determined to be illegal, invalid or unenforceable in any respect under any
applicable statute or rule of law, such provisions or parts shall be deemed
omitted without affecting
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


53

--------------------------------------------------------------------------------

any other provisions or parts of the Agreement which shall remain in full force
and effect, unless, when viewed by an objective commercially reasonable person
familiar with the consumer credit card industry, the declaration of the
illegality, invalidity or unenforceability of such provision or provisions
substantially frustrates the continued performance by, or entitlement to
benefits of, either party, in which case this Agreement may be terminated by the
affected party, without penalty.
 
13.7  Notices.  All communications and notices pursuant hereto to either party
shall be in writing and addressed or delivered to it at its address shown below,
or at such other address as may be designated by it by notice to the other
party, and shall be deemed given when delivered by hand, or two (2) Business
Days after being mailed (with postage prepaid) or when received by receipted
courier service:
 
If to Bank:
World Financial Network Bank
One Righter Parkway, Suite 100
Wilmington, DE  19803
Attn.:  President
If to Stage:
Stage Stores, Inc.
10201 South Main Street
Houston, Texas 77025
Attn.: Chief Financial Officer
 
 
 
 
With a copy to:
Alliance Data
3100 Easton Parkway
Columbus, OH  43219
Attn.: Law Department
With a copy to:
Stage Stores, Inc.
10201 South Main Street
Houston, Texas 77025
Attn.:  Senior Vice President – Legal & Risk Management



13.8  Captions and Cross-References.  The table of contents and various captions
in this Agreement are included for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement.  References in
this Agreement to any Section are to such Section of this Agreement.
 
13.9  GOVERNING LAW.  THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE
DICTATES OF THE CONFLICTS OF LAW PROVISIONS OF DELAWARE OR ANY OTHER
JURISDICTION.
 
13.10  Counterparts.  This Agreement may be signed in one or more counterparts,
all of which shall be taken together as one agreement.
 
13.11  Force Majeure.  Neither party will be responsible for any failure or
delay in performance of its obligations under this Agreement because of
circumstances beyond its reasonable control, and not due to the fault or
negligence of such party, including, but not limited to, acts of God, flood,
criminal acts, fire, riot, accident, strikes or work stoppage, embargo,
sabotage, terrorism, inability to obtain material, equipment or phone lines,
government action (including any laws, ordinances, regulations or the like
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

54

--------------------------------------------------------------------------------

which restrict the providing of the services contemplated by this Agreement),
and other causes whether or not of the same class or kind as specifically named
above (a "Force Majeure" event).  In the event a party is unable to perform
substantially for any of the reasons described in this Section, it will notify
the other party promptly of its inability so to perform, and if the inability
continues for at least sixty (60) consecutive days (thirty (30) days in the
cases of credit authorizations and processing of new Accounts), the party so
notified may then terminate this Agreement forthwith.  This provision shall not,
however, release the party unable to perform from using its best efforts to
avoid or remove such circumstance and such party unable to perform shall
continue performance hereunder with the utmost dispatch whenever such causes are
removed.
13.12  Relationship of Parties.  This Agreement does not constitute the parties
as partners or joint venturers and neither party will so represent itself.
 
13.13  Survival.  No termination of this Agreement shall in any way affect or
impair the powers, obligations, duties, rights, indemnities, liabilities,
covenants or warranties and/or representations of the parties with respect to
times and/or events occurring prior to such termination.  No powers,
obligations, duties, rights, indemnities, liabilities, covenants or warranties
and/or representations of the parties with respect to times and/or events
occurring after termination shall survive termination except for (a) any
unsatisfied payment obligation arising prior to the Effective Date of
termination of the Agreement, including pursuant to Sections 5.1 and 6.1 and
their corresponding Schedules; and (b) the following Sections and their
corresponding Schedules:  Sections 1.1 - 1.3, Section 3.13 (subject to Stage's
rights pursuant to Section 12.4), Section 4.1, Section 4.2, Sections 5.4 -  5.6,
Section 6.2, Section 11, Section 12.4, Section 12.5, Sections 13.2(a) -13.2(b),
Sections 13.7 to  13.18.  Furthermore, in the event a closing under
Schedule 12.4 takes place after the termination of this Agreement, then those
provisions related to utility of Accounts (pre-existing, as no new Accounts will
be opened), the settlement process (including chargebacks, etc.), and Bank's
administration of the Plan and credit related decision making shall also survive
until the closing, subject to the limitations set forth in Schedule 12.4.
 
13.14  Mutual Drafting.  This Agreement is the joint product of Stage and Bank
and each provision hereof has been subject to mutual consultation, negotiation
and agreement of Stage and Bank; therefore to the extent any language in this
Agreement is determined to be ambiguous, it shall not be construed for or
against any party based on the fact that either party controlled the drafting of
the document.
 
13.15  Independent Contractor.  The parties hereby declare and agree that Bank
is engaged in an independent business, and shall perform its obligations under
this Agreement as an independent contractor; that any of Bank's personnel
performing the services hereunder are agents, employees, Affiliates, or
subcontractors of Bank and are not agents, employees, Affiliates, or
subcontractors of Stage; that Bank has and hereby retains the right to exercise
full control of and supervision over the performance of Bank's obligations
hereunder and full control over the employment, direction, compensation and
discharge of any and all of the Bank's agents, employees, Affiliates,
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

55

--------------------------------------------------------------------------------

or subcontractors, including compliance with workers' compensation,
unemployment, disability insurance, social security, withholding and all other
federal, state and local laws, rules and regulations governing such matters;
that Bank shall be responsible for Bank's own acts and those of Bank's agents,
employees, Affiliates, and subcontractors; and that except as expressly set
forth in this Agreement, Bank does not undertake by this Agreement or otherwise
to perform any obligation of Stage, whether regulatory or contractual, or to
assume any responsibility for Stage's business or operations.
 
13.16            No Third Party Beneficiaries.  The provisions of this Agreement
are for the benefit of the parties hereto and not for any other person or entity
(including any Secondary Provider).  For clarity, this provision shall not be
deemed to contravene the indemnification rights or obligations of either party
pursuant to Section 11 or to preclude the exercise of such rights by the persons
expressly identified in Section 11.
 
13.17            Confidentiality and Security Control.
 
(a)  Confidential Information.  Except as specifically provided in Section 3.13
or this Section 13.17, neither party shall use or disclose any Confidential
Information (defined below) of the other party which it learns as a result of
negotiating or implementing this Agreement.  "Confidential Information" shall
mean information not of a public nature concerning the business or properties of
the other party including, without limitation, each of the following:  the terms
and conditions of this Agreement (as well as proposed terms and conditions of
any amendments, renewals, or extensions of this Agreement), any proposed and/or
agreed upon terms and conditions of any other credit card program agreement
between the parties and/or their Affiliates, sales volumes, test results, and
results of marketing programs, Plan reports and files generated by Bank (in the
case of Bank), trade secrets, business and financial information, source codes,
business methods, procedures, know-how and other information, including but not
limited to Intellectual Property, of every kind that relates to the business of
either party.
 
However, the definition of "Confidential Information" specifically excludes
information which:
 
(i)  is publicly known prior to the time that the non-owner of such information
reveals such information to any third party; provided such public knowledge is
not a result of a disclosure in violation of this Section 13.17; or
(ii)  is obtained by a party hereto from a source other than the other party
hereto and the obtaining of such information was without breach of  this
Agreement or, any other obligation of confidentiality or secrecy owed to the
other party hereto and without breach of any obligation of confidentiality or
secrecy owed to any other person or organization not a party hereto (including
but not limited to the source); or
(iii)  is independently known, conceived or developed by the disclosing party
without violation of this Agreement or duty of confidentiality by the disclosing


  
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


56

--------------------------------------------------------------------------------

party or any other person or organization which has entered into a confidential
arrangement with the non-disclosing party.
 
(b)  Other Protected Information.  The use and/or disclosure of any Consumer
Personal Information, Stage Customer Information, and/or Bank Cardholder
Information shall be subject to Applicable Law, Section 3.13, and this
Section 13.17.
 
(c)  Permitted Uses and Disclosures.
 
(i)  Nothing in this Section 13.17 shall be interpreted to mean that a party is
restricted with respect to the use or disclosure of Confidential Information
which it owns.
 
(ii)  Each party shall use and disclose the Confidential Information of the
other party only for the purpose of performing its obligations or enforcing its
rights with respect to the Plan or this Agreement or otherwise as expressly
permitted by this Agreement.
 
(iii)  Each party may disclose the Confidential Information of the other party
if required by Applicable Law; provided that the party, (A) if permitted by
Applicable Law, notify the other party of any such requirement prior to
disclosure of the other party's Confidential Information in or to afford the
other party an opportunity to seek a protective order to prevent or limit
disclosure of the Confidential Information; and (B) disclose the other party's
Confidential Information only to the extent required by Applicable Law.
 
(iv)  Each party may file a copy of this Agreement (whole or partial) with any
governmental authority or agency to the extent required by Applicable Law;
provided that the filing party will consult with the other party with respect to
such filing and shall redact such portions of this Agreement which the other
party requests be redacted, unless, the filing party concludes in its reasonable
judgment based on the advice of its counsel (which advice shall be discussed
with counsel to the other party if requested) that such request is inconsistent
with the filing party's obligations under Applicable Law.
 
(v)  Stage may disclose Plan Data in connection with any proposed sale, transfer
or other assignments of Accounts, including pursuant to the Purchase Option, but
at all times subject to the provisions of Schedule 12.4.
 
(d)  Protecting Disclosed Information.
 
(i)  Each party shall (A) keep the Confidential Information of the other party
secure and confidential; (B) treat all Confidential Information of the other
party with the same degree of care it accords its own Confidential Information,
but in no event less than a reasonable degree of care; and (C) implement and
maintain reasonable physical, electronic, administrative and procedural security
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

57
 

--------------------------------------------------------------------------------

measures, including reasonable authentication, access controls, virus protection
and intrusion detection practices to safeguard such Confidential Information.
(ii)  Each party shall (A) limit access to the other party's Confidential
Information to those of its employees and employees of its Affiliates,
authorized agents, advisors, vendors, consultants, service providers and
subcontractors who have a reasonable need to access such Confidential
Information in connection with the Plan and (B) ensure that any person with
access to the other party's Confidential Information maintains the
confidentiality and security of such Confidential Information and is bound by
contractual commitments of confidentiality that are at least a protective of the
Confidential Information as this Agreement or is subject to professional
obligations of confidentiality.
 
(iii)  Each party acknowledges that any breach of the confidentiality provisions
of this Agreement by it may result in irreparable damage to the other party and
therefore in addition to any other remedy that may be afforded by law any breach
or threatened breach of the confidentiality provisions of this Agreement may be
prohibited by restraining order, injunction or other equitable remedies of any
court.
 
(iv)  Bank's obligations under clauses (i)-(ii) of this subsection (d) also
apply to all Bank Cardholder Information and the remedies under clause (iii) of
this subsection (iii) shall apply in the event of any breach by Bank of
subsections (d)(i)-(ii).
 
(e)  Protection of Consumer Personal Information.
 
(i)  Each party shall establish commercially reasonable controls to ensure the
confidentiality of Protected Information.  Without limiting the foregoing, each
party shall implement commercially reasonable physical and other security
measures as are necessary to (i) ensure the security and confidentiality of any
Protected Information, (ii) protect against any threats or hazards to the
security and integrity of such information, (iii) protect against any
unauthorized access to or use of such information, and (iv) properly dispose of
any Protected Information as required under Applicable Law and this Agreement.
Each party shall comply with all Applicable Laws with respect to data security
and data breach, including without limitation, by adopting a written information
security policy that complies with Applicable Laws and designating an individual
responsible for maintaining, overseeing and implementing the party's information
security controls, measures and policy.
 
(ii)  Each party shall immediately (but in no event longer than twenty-four
hours)  notify the other party in the event it believes, or has reason to
believe, that a data security event has occurred with respect to any Protected
Information or other Confidential Information maintained by it or its agents or
subcontractors (the "Affected Party").  The Affected Party shall take action
promptly, at its own expense to:  (A) to investigate the data security event,
(B) identify and mitigate the
 
 




  
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
58

--------------------------------------------------------------------------------

effects of any data security event, and (C) implement reasonable and appropriate
measures in response to such data security event, including measures to prevent
similar data security events in the future.  The Affected Party also shall as
promptly as possible provide to the other party:  (X) an estimate of the data
security event's effect on the other party; (Y) the corrective action taken by
the Affected Party; and (Z) all available information regarding such data
security event to assist the other party in implementing its information
security response program.  The Affected Party shall pay for the out-of-pocket
costs and expenses of any notification of affected Cardholders, Customers or
Applicants.  Such notification shall be mutually agreed upon by the parties,
provided that (i) such agreement shall not be unreasonably delayed or withheld;
and (ii) in the event either party has an obligation pursuant to Applicable Law
to notify the affected Cardholders, Customers or Credit Card applicants, the
party having such legal obligation shall have the final right of approval over
the content and timing of any such notification.  Bank shall notify Stage prior
to Bank's public announcement referring to a data security event affecting the
Plan.  Bank shall consult with Stage regarding responses to Cardholders who
inquire about such data security event.  Stage's obligations pursuant to this
Section 13.17(e)(ii) shall be limited to Credit Card applicants and Cardholders,
except that Stage shall notify Bank prior to Stage's public announcement
referring to a data security event occurring at the Point of Sale.  The Affected
Party shall provide the other party appropriate periodic updates regarding
status of its investigation and mitigation of each data security event following
the initial notice of the data security event until such investigation and
mitigation is complete.  For purposes of this Section 13.17(e)(ii), a "data
security event" means the unauthorized access to or release of any record, media
or system containing personally identifiable Protected Information, whether in
paper, electronic, or other form, including, without limitation, information
identifiable by name, address, email address, phone number or social security
number.
(f)  Upon termination of this Agreement, unless Stage (or its designee)
purchases the Accounts from Bank pursuant to Section 12.4 and Schedule 12.4,
Stage shall take appropriate measures to destroy or remove from its systems any
Bank Cardholder Information (i) that was previously provided by Bank to Stage,
and (ii) the disposal of which Bank has an obligation to ensure under Applicable
Law (including but not limited to the Interagency Guidelines Establishing
Information Security Standards, as set forth in the Code of Federal Regulations
at 12 C.F.R. Parts 30, 41, 208, 211, 222, 225, 334, 364, 568, 570 and 571).
 This includes without limitation any and all records regarding such information
whether in paper, electronic, or other form, that is maintained or otherwise
possessed by or on behalf of Bank, including a compilation of such records.
 This subsection (f) does not apply to Stage Customer Information, regardless of
whether such Stage Customer Information also constitutes Bank Cardholder
Information.  Stage shall also either return or take reasonable measures to
destroy (at Bank's request) all other Confidential Information of Bank in
Stage's possession at termination of this Agreement.  Any destruction of Stage
Customer Information or Confidential Information by Stage shall be certified to
Bank by an officer of Stage.
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


59

--------------------------------------------------------------------------------

(g)  Upon the termination or expiration of this Agreement, Bank shall take
appropriate measures to destroy or remove from its systems any Stage Customer
Information that was previously provided by Stage to Bank, including Stage
Customer lists provided to Bank by or on behalf of Stage or compiled by Bank
through the Plan.  This includes without limitation any and all records
regarding such information whether in paper, electronic, or other form, that is
maintained or otherwise possessed by or on behalf of Bank, including a
compilation of such records.  This subsection (g) does not apply to Bank
Cardholder Information, regardless of whether such Stage Customer Information
also constitutes Stage Customer Information.  Bank shall also either return or
take reasonable measures destroy (at Stage's request) all other Confidential
Information of Stage in Bank's possession at termination of this Agreement.  Any
destruction of Stage Customer Information of Confidential Information by Bank
shall be certified to Stage by an officer of Bank.
 
13.18  Taxes.  Stage will be responsible for, and agrees to pay, all sales, use,
excise, and value-added taxes, or taxes of a similar nature (excluding personal
and real property taxes and taxes based on Bank's income which shall be borne by
Bank), imposed by the United States, any state or local government, or other
taxing authority, on all services provided by Bank to Stage under this
Agreement.  Provided, however, that if/when Bank seeks payment from Stage, Bank
shall deliver a written invoice (or other comparable form of written
documentation requesting payment and basis therefor) to Stage in a timely manner
relative to when (i) Bank received an invoice or other statement for payment
from the subject taxing authority, or (ii) Bank determined (or should have
determined, based on Bank's normal accounting reviews and preparation of tax
documents of which such matter should have been a part) that Stage should pay
such amount.  The parties agree to cooperate with each other to minimize any
applicable sales, use, or similar tax and, in connection therewith, the parties
shall provide each other with any relevant tax information as reasonably
requested (including without limitation, resale or exemption certificates,
multi-state exemption certificates, information concerning the use of assets,
materials and notices of assessments).  All amounts set forth in this Agreement
are expressed and shall be paid in U.S. dollars.
 
13.19  Dispute Resolution.  The parties agree that if during the Term of this
Agreement any dispute should arise between them regarding the Plan or this
Agreement, the parties will follow the dispute resolution procedures set forth
in this subsection.  In the event of a dispute, each party shall forward to the
other party (via the other party's Relationship Manager)  its understanding of
the underlying issues and/or concerns to be resolved.  The Plan Committee shall
address such issues or concerns and any issues not resolved through the Plan
Committee shall be escalated in accordance with the process described in
Schedule 3.1.  In the event that a mutually agreeable resolution is not reached,
each party shall be free to take such legal action as it deems appropriate to
enforce this Agreement, subject to the designation of final decision-making
authority in Schedule 3.1 (if applicable) and as also and/or otherwise addressed
in this Agreement.  The prevailing party in any action to enforce this Agreement
shall be entitled to recover from the non-prevailing party its reasonable costs
and expenses related to the action, including but not limited to, attorneys'
fees.
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

60

--------------------------------------------------------------------------------

 [Signature block on following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

61

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in manner
and form sufficient to bind them as of the date first above written.
STAGE STORES, INC.
WORLD FINANCIAL NETWORK BANK
 
 
By:  /s/  Oded Shein
By:  /s/ Timothy King
 
 
 
 
Printed Name  Oded Shein
Printed Name  Timothy King
 
 
 
 
Title  EVP-CFO
Title  President



SPECIALTY RETAILERS, INC. (solely for purposes of Section 13.1(a))
By:  /s/  Oded Shein
Printed Name  Oded Shein
Title  EVP-CFO
 
 
 
 
 
 
 
 
 
 
 
PLCC Agreement_ADS Redacted Version 11_16_12 (2)2
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
62

--------------------------------------------------------------------------------

 


Schedule 1.1(a)
Bank Marks


The following Bank names, together with the related trademarks, service marks
and logos provided by Bank throughout the Term shall constitute the Bank Marks:


 Comenity
 Comenity Bank
WFNB
World Financial Network Bank
WFNNB
Alliance Data
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

Schedule 1.1(a) - 1

--------------------------------------------------------------------------------





Schedule 1.1(b)
Stage Marks
[steeleslogo.jpg]
 
 
 
 
 
 
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

Schedule 1.1(b) - 1

--------------------------------------------------------------------------------

 
 




[stagelogo.jpg]
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

Schedule 1.1(b) - 2

--------------------------------------------------------------------------------





[goodyslogo.jpg]
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
Schedule 1.1(b) - 3

--------------------------------------------------------------------------------





[peebleslogo.jpg]
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

Schedule 1.1(b) - 4

--------------------------------------------------------------------------------





[palaisroyallogo.jpg]
 
 
 
 
 
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
Schedule 1.1(b) - 5

--------------------------------------------------------------------------------





[beallslogo.jpg]
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

Schedule 1.1(b) - 6


--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

Schedule 1.1(b) - 7

--------------------------------------------------------------------------------







Schedule 1.1(c)
Initial Operating Procedures


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
Schedule 1.1(c) - 1

--------------------------------------------------------------------------------





Schedule 1.3(e)
Measurement Period Summary


(****)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 1.3(e) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 2.3
Summary of Rates and Fees
(all subject to Applicable Law)
The parties shall use commercially reasonable efforts to implement the following
Cardholder rates/fees/terms as soon as reasonably practicable following the
Effective Date and thereafter changes to such Cardholder rates/fees/terms shall
be subject to this Schedule 2.3 and Schedule 3.1.
CONDITIONS
CURRENT TERMS
Annual Percentage Rate (APR)
Prime + 21.74%
Penalty Rate
None
Grace Period
Not less than 25 days
Late Fee (based on outstanding balance)
Up to $35.00
NSF Fee
Up to $30.00
Minimum Finance Charge
$2.00 or an amount not to exceed that which is permitted under Applicable Law
Minimum Payment
Greater of 1/15th of outstanding balance or $25.00, roundest to the nearest
$1.00 increment



1.  Individual Account-by-Account basis.  Bank may make a change to Rates and
Fees and non-Rates and Fees provisions of the Credit Card Agreement at any time,
and is not required to provide Stage written notice thereof.


(****)
 
 
 
 
 
 

Schedule 2.3 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------

Schedule 2.4(b)
Marketing Promotions


Stage may promote and advertise the Plan as set forth below.  All references to
the Plan in marketing media such as television, radio, presidential letters,
shall link the message to promoting or otherwise encouraging the use of the
Credit Card.
Training of sales associates to ask Customers if the purchases can be charged to
the Credit Card.
Employee Training and motivational supplies such as badges to be worn on the
sales floor periodically (e.g., save 10% on today's purchase - Ask me how).
Targeting minimum number of applications per store (e.g., new Accounts by store
goals).
POS and store signage announcing credit and/or inviting customer to apply for an
Account and/or inclusion of Credit Card references as appropriate with TV,
Print, Direct Mail or other advertising media.
Where phones are available at POS and Customer Service desk, add Bank's referral
key. When Quick Credit referral occurs, store immediately contacts Bank.
Include store application goals in store managers' compensation plan.
Immediate call to Bank on all authorization referrals.
Employee incentives for per approved Account application, except for first
Account opened monthly
Establish district and regional incentives for the respective managers – similar
to store management criteria
Statement inserts and messaging promoting use of the card and link card to
merchandise and the Plan.
Participate in periodic marketing review and planning meetings with Bank to
agree on marketing plan and review status of current plan.
Offer a discount on initial new Account Purchases.
Subject to the terms of the Agreement, integrate the value proposition with the
Plan.
Utilize Bank's modeling capabilities, including "Shopping Cycle", "One-time
Buyer", "look/like model" and reactivation model.


Schedule 2.4(b) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 2.4(c)
Bank's Marketing Commitments


Except as expressly provided below, Bank shall implement at its own cost the
following marketing related campaigns.  Except as specifically provided
otherwise herein, the time frame for expenditure shall be decided by Bank, but
with input from Stage.
1.  If requested by Stage, annual pre-screening names (but no less than once
annually unless agreed by the parties) of non-Cardholders (obtained from a
credit bureau) capped at one million (1 million) names that are approved for an
offer based on Bank's credit criteria and risk management policies.  Duplicated
names will be counted separately if obtained in separate batches.  Note:  Stage
shall send (and bear the expense of sending) all pre-screen offers consistent
with Applicable Law and Bank's rights under this Agreement.  Note:  From time to
time, the Plan Committee shall consider whether Bank should cease funding this
effort on the basis that the net benefit is not sufficient to justify the
continued effort and expense.
2.  Promote activation and usage of new Accounts (e.g., bounce back offers,
reminder emails and letters, etc.) within ninety (90) days of an Account being
opened.  Note:  While Bank shall fully fund the promotion, Stage shall fully
fund the benefit/discount that is promoted.  Furthermore, Stage shall use
commercially reasonable efforts to capture email addresses and share those with
Bank; provided such sharing is permitted by Applicable Law and the applicable
privacy policy.  Such promotion shall occur via multiple communications and
multiple channels and may continue for up to one hundred eighty (180) days
following Account opening.
3.  Fund the redesign and reissuance of the Credit Card plastics for each brand
name twice during the Term:  (i) first, within the twelve (12) month period
beginning on the Effective Date, and (ii) second, during calendar year 2017, but
in any case before November of 2017 or at such other time as agreed by the
parties.  However, the Steele's brand shall not be included in the first such
reissuance. Each such re-issuance shall include substantially all Cardholders
that have made a Purchase using an Account during the eighteen (18) month period
immediately prior to the re-issuance (excluding a control population of such
Cardholders).  The Bank will also test re-issuance to Cardholders who have made
a Purchase using an Account during the period between eighteen (18) and
twenty-four (24) months immediately prior to the re-issuance.
 
Schedule 2.4(c) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

 
Block DocID

--------------------------------------------------------------------------------



Schedule 2.5
Non-Competition




(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 2.5 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 3.1
Plan Committee
The parties do hereby establish a "Plan Committee" which shall be comprised and
operated as set forth in this Schedule 3.1.
A.            Overview.  The purpose of the Plan Committee shall be to fulfill
those responsibilities assigned to it per this Schedule 3.1, as well as any
other responsibilities agreed upon in writing by the parties after the Effective
Date.
The parties' intent is that the Plan Committee serve as a forum through which
the parties can work in cooperative collaboration (emphasizing communication and
good faith efforts) to maximize the value of the Plan for their mutual benefit,
without modifying or compromising those rights provided to them, respectively,
elsewhere in this Agreement.  Stated another way, the provisions of this
Schedule 3.1 are subject to either party's rights and obligations as set forth
elsewhere in this Agreement.
B.            Composition of the Plan Committee.  The Plan Committee shall
consist of eight (8) designees with comparable seniority, half of whom shall be
designated by Stage (the "Stage Designees"), and half shall be designated by
Bank (the "Bank Designees").  Each of Stage and Bank shall have one vote in all
Plan Committee Matters.  Each of Stage and Bank shall at all times have as one
of its Designees the person within its respective organization with overall
responsibility for the performance of the Plan.  Each of Stage and Bank may from
time to time substitute its Designees, so long as their Designees continue to
satisfy the above requirements, and provided that each of Stage and Bank shall
provide the other with as much prior notice of any such substitution as is
reasonably practicable under the circumstances.  By way of clarification, each
party's Designees must (collectively) have authority to make those decisions and
take those actions necessary to effectuate the provisions of this Schedule 3.1.
C.            Proceedings of the Plan Committee.
1.            The Plan Committee shall meet no less than quarterly, including
(i) in person at least twice per Plan Year, alternating between the parties'
offices, and (ii) the other times telephonically, unless the Stage Designees and
Bank Designees agree to meet in person or otherwise.  The Plan Committee (and
any subcommittee formed by it) shall determine the frequency, place (in the case
of meetings in person) and agenda for its meetings, the manner in which meetings
shall be called and all procedural matters relating to the conduct of meetings
and the approval of matters thereafter not already specifically provided for
herein.
2            (a)            A valid meeting shall consist of at least three
(3) Stage Designees and at least three (3) Bank Designees.  By way of
clarification, this provision does not affect/address the issue of how many
non-designees attend a meeting and participate therein (which issue shall be
decided by the Plan Committee in its discretion).
 
Schedule 3.1 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------

 
(b)            A unanimous vote is required for a Plan Committee Matter to be
considered approved or otherwise decided.  As to those Plan Committee Matters
not resolved by a valid vote, the parties shall follow the escalation process
described in (D) immediately below.
(c)            Each party shall provide the other party at least thirty
(30) days advance notice (or a shorter period if required to comply with
Applicable Law or if the notified party can prepare to discuss the matter within
a shorter period) of matters that require Plan Committee approval, including the
timelines of implementing any proposed changes.
(d)            The Plan Committee shall consider any matter requested by either
party and any other matter specifically assigned to the Plan Committee for
consideration and resolution under this Agreement (each a "Plan Committee
Matter"), including (i) general review of Plan performance, (ii) review of
through-the-door applicant metrics and the implications on Plan performance;
(iii) review of projected target loss rates and the implications on Plan
performance; (iv) review of Penetration Rates, Application Approval Rates,
Average Credit Limits and Stage's value proposition (including maintaining
agreed upon amount of Cardholder benefit related thereto); (v) marketing plan of
the Plan; (vi) review of Bank performance against Service Level Standards;
(vii) changes to Forms, Protection Programs, Bank Enhancement Marketing Services
and Stage Recurring Billing Programs; actual and projected Plan revenue and Plan
write-offs, including impact on Application Approval Rates; and (vii) each of
the items listed in (E) below. The Plan Committee also shall handle disputes as
set forth in Section 13.19.
D.  Escalation Process.  If the Plan Committee is unable to agree on the
resolution of any Plan Committee Matter within thirty (30) days, one
(1) designated executive for each party:  the Chief Financial Officer for Stage
and President for Bank ("Escalation Executive") would cooperate with her/his
counterpart to resolve the matter.  If the Escalation Executives are unable to
resolve the matter within fifteen (15) days of escalation, Stage will have final
decision-making authority (take the proposed action, refrain from the proposed
action, as applicable) with respect to Stage Matters, and Bank would have final
decision-making authority with respect to Bank Matters.  In determining a
reasonable designated time period, the parties shall factor-in the materiality
of the matter and the extent of any time sensitivity.  The status quo shall
remain for other unresolved Plan Committee Matters.
E.            Designation of Matters.
(****)
 
Schedule 3.1 - 2
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------





Schedule 3.2
Plan Teams


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.2 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------





Schedule 3.3
Operating Procedures


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.3 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------





Schedule 3.5(e)
Penetration Rate/Value Proposition
(****)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.5(e) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------





Schedule 3.6
Credit Decisions


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.6 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------





Schedule 3.8(c)
Service Level Standards


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.8(c) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------





Schedule 3.9(d)
Cardholder Satisfaction Survey


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.9(d) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA




--------------------------------------------------------------------------------



Schedule 3.11(a)
Protection Programs
(****)




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 






 
Schedule 3.11(a) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------







Schedule 3.11(b)
Bank Enhancement Marketing Services
(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.11(b) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 3.11(d)
Stage Recurring Billing Programs
(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.11(d) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 3.13
Master File Information
and
Credit Card Application File Information
1.  Credit Card Application File
Bank will continue to deliver the weekly Credit Card Application file that is
being delivered as of the Effective Date.
2.  Master File Delivery
A.  Effective Date through Conversion of Loyalty Programs
As of the Effective Date, Bank will continue to deliver the weekly master file
that it is has been/is still delivering as of June 1, 2012 and which contains
the information contained in the table set forth in clause 2.C.  of this
Schedule 3.13.  (see below).  However,  upon the conversion of the loyalty
platforms (of Bank's servicer), which is anticipated to occur in late 2012 or
early 2013, Bank will instead deliver Bank's standard master file layout and
process set forth in clause 2.B.  of this Schedule 3.13.  (See below).


(****)




C.  Master File Information
Account Identification Number
Month Account Opened
Year Account Opened
Store Account Opened
Cardholder Name
Cardholder's Street Address
Cardholder's City
Cardholder's State
Cardholder's Zip Code
Cardholder's Home Phone Number
Date of Last Purchase
Cardholder's Open to Buy
Number of Purchases Monthly

 
Schedule 3.13 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA

--------------------------------------------------------------------------------

 
 
Amount of Purchases Monthly, YTD
Number of Returns Monthly
Amount of Returns Monthly
Items Purchased
Cardholder's Mobile Phone Number
Cardholder's E-mail Address

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.13 - 2
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------

 


Schedule 3.15(a)
Technology and Systems
a.            General.  Stage shall obtain and maintain at its own expense such
Point of Sale terminals, cash registers, network (electronic communication
interchange system), telephone or other communication lines, software, hardware
and other items of equipment as are necessary for it to request and receive
authorizations, transmit Charge Slip and Credit Slip information, process Credit
Card applications (subject to clause (a)(ii) of this Schedule 3.15(a) and
Section 3.15(b) and perform its obligations under this Agreement.  The computer
programs and telecommunications protocols necessary to facilitate communications
between Bank and Stage (and/or Bank and specific Sales Channels, if applicable)
shall be determined by Bank, subject to this Schedule 3.15(a).
(i)              Notice of Bank Systems Changes.  Bank shall provide to Stage
prior written notice of any proposed material changes, which shall include any
changes affecting the POS,  to the Bank systems as well as those that Bank has
reason to know would require changes to the Stage systems, equipment, and/or
protocols as described in section (a) of this Schedule 3.15(a).  Such notice
shall include a detailed description of the proposed changes, the proposed
implementation date for the changes, Bank's perception of the impact on Stage
systems and a good faith estimate (given the depth of Bank's knowledge of
Stage's systems, or lack thereof) of the costs that Stage would incur to
implement such changes to the Stage systems, equipment, and/or protocols.  With
regard to major changes, including any changes that would require changes at the
POS, Bank shall provide such notice at least six (6) months prior to the
implementation date of the change unless some shorter period is necessitated by
Applicable Law.  All changes to the Bank systems that would require material (in
terms of cost, human resources and/or time) changes to the Stage systems,
equipment, and/or protocols as described in this Schedule 3.15(a) must be
considered and approved by the Plan Committee, subject to the escalation and
resolution provisions set forth in Schedule 3.1.  In no event shall Stage be
required to make a systems change in the months of October, November or
December, unless such change is required in order for the Plan to comply with
Applicable Law and Bank has used all commercially reasonable efforts to avoid
any systems changes during such months.
(ii)              Cost allocation of Bank Systems Changes.  Bank shall be
responsible to pay for all Bank's changes to its systems required as result of
any such change proposed by Bank, including changes required by Applicable Law.
 Unless otherwise agreed by the parties, Bank shall be responsible to pay for
the reasonable costs and expenses incurred by Stage to implement such required
changes as follows:  Stage shall be responsible to pay for half of its own costs
and expenses for each individual project up to a maximum of one hundred thousand
dollars ($100,000) per project, subject to a cap of five hundred thousand
dollars ($500,000) for all such projects in the aggregate during the Term and
Bank shall pay the remainder; provided that notwithstanding the foregoing, if
such change is required by Applicable Law
Schedule 3.15(a) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------

(without regard to Bank's final decision making authority pursuant Schedule
3.1), Stage shall bear its own costs and expenses incurred in connection with
such change.  For clarity, Bank's obligation to pay the cost of Stage system
changes in this Schedule 3.15(a) does not apply to changes requested by Stage,
such as but not limited to changes elected by Stage as described in Section
3.15(b)(y),  accommodating cross acceptance with Like-Kind Parallel Plans and
Steele's Like-Kind Parallel Plans as requested by Stage pursuant to Section
3.17(b)(vii) or Section 3.17(c)(vii), costs associated with the sales of Stage
Portfolio Assets to any third party as contemplated under Section 3.18 and/or
on-boarding of new acquired portfolios to this Agreement as described in Section
3.17. Stage shall invoice Bank for any amounts payable in respect of the
foregoing: (A) monthly for amounts payable in connection with a project that
total in excess of five thousand dollars ($5,000) and (B) annually for amounts
payable in connection with a project that total less than or equal to five
thousand dollars ($5,000).
(iii)              Mobile Technology.  At Stage's request, Bank shall work in
good faith to implement industry standard mobile technology in the Plan.
b.            Without modifying the parties' respective rights and obligations
as set forth in this Schedule 3.15(a), Bank and Stage agree that each shall use
commercially reasonable efforts to ensure that their respective systems and
technologies are operating at industry standard levels (or above).
c.            As provided herein, Bank shall make any enhancements to Bank's
systems and technologies and any new systems/technology products available to
Stage which (i) Bank provides to any other clients; and (ii) is generally
available in the credit card industry.  Such enhancements and new products shall
be made available to Stage under terms and conditions at least as favorable to
Stage as those offered to other clients of Bank with comparably priced programs.
 An example of such an enhancement which Bank might make available to Stage is
the ability to dynamically fulfill benefits for which Cardholders become
eligible upon reaching the next rewards status tier as a result of a given
transaction.
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.15(a) - 2
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


 

--------------------------------------------------------------------------------

Schedule 3.16
Bank Reports


The Parties will develop the standard set of management reports detailed below,
as soon as practical after the Effective Date. "Plan Data" shall be all of the
reports in the rows identified below with an asterisk "*".

 
REPORT NAME
FREQUENCY AVAILABLE
DESCRIPTION
PLAN DATA

 
Customer Information File
Weekly
·     See Schedule 3.13 Master File Information
 
Settlement
Daily
·     Detailed accounting of daily settlement amounts including returns and
chargebacks
 
Plan Accounting
Monthly
·     Report of amounts due to/from Stage, including settlement components
(****)
 
Performance Database
Monthly (ad hoc as requested)
·     Reports monitoring relevant Plan trends including new and existing Account
performance, credit sales penetration, store/region performance, vintage
performance, etc.
 
Applications by Sales Channel & Store Report
Weekly
·     (****)
·     (****)
·     Maintain current  application tracking sorting:
o Region, District, Store – D Version
o Region, District, Store – App Type – E Version
o Division, App Type – F Version
o Region, District, Store, Associate – G Version
o Region, District, Store, Associate, App Type – H Version
o Prescreen, list ID, origin – I Version
*
Portfolio Report
Monthly
·    Report (as of end-of-month, in the manner provided as of the Effective
Date) of Accounts (# by status e.g., purchase active, statement active, closed,
charged-off, total to enable reconciliation), Outstandings (not
 

 
Schedule 3.19 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------




 
 
principal only) including billed fees for end-of-period and average, transaction
volumes, Purchase $s
 
 
 
(****)
(****)
(****)
(****)
Marketing Effectiveness Reports
Weekly or Monthly
· Metrics monitoring the productivity of marketing investments including Account
acquisitions incentives and the value proposition
 
Service Level Standard Reports
Monthly
· Reporting on performance against Service Level Standards provided in Schedule
3.8(c)
 
Cardholder Loyalty Program Status
Monthly
· Number of Cardholders per Cardholder Loyalty Program status
*
(****)
(****)
·  (****)
(****)
Cardholder Information and Analytical Information
As requested by Stage
· Data attributes (change of address information, demographics, etc.) from
Bank's internal database that could enhance Stage's marketing efforts
 
Usage Statistics
Monthly
· Adjusted Net  purchase volume, , merchandise returns, net purchase volume and
ancillary product sales
*
(****)
(****)
· (****)
(****)
(****)
(****)
· (****)
(****)
(****)
(****)
· (****)
(****)
(****)
(****)
(****)
 
 
(****)
(****)
(****)
· (****)
(****)
(****)
(****)
(****)
(****)
(****)
(****)
· (****)
(****)


Schedule 3.19 - 2
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 3.19
Secondary Provider Programs
(****)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 3.19 - 3
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 6.1
Plan Economics
(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 6.1 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Attachment A
to
Schedule 6.1
Sample Monthly Yield Payment Calculation


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 6.1 - 2
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------



Attachment B
to
Schedule 6.1
Annual and Stub Performance Bonus Calculation


(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 6.1 - 3
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 8.5
Stage Insurance
Stage or an Affiliate of Stage shall maintain insurance policies with insurers
and in such amounts (or more) and against such types of loss and damage as
follows:
Commercial General Liability
(****)            Each Occurrence
(****)            General Aggregate
(****)            Personal & Advertising Injury
Umbrella or Excess Coverage
(****)            General aggregate
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 10.6 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------





Schedule 10.6
Bank Insurance
Bank shall maintain insurance policies with insurers and in such amounts (or
more) and against such types of loss and damage as listed below.  Policies will
be specifically endorsed to cover Stage except those policies which specifically
include provisions for the automatic endorsement of contractual obligations.

(i) General Liability:

(****) per occurrence
(****) aggregate
(****) umbrella (includes Personal/Advertising Injury)



(ii) Crime:  (****) (Stage is loss payee and Bank carries third-party liability
coverage)

(iii) Business Interruption:  (****)

(iv) Errors and Omissions (including cyber risk):  (****)

 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------





Schedule 12.2(d)
Additional Bank Termination Events
(****)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 12.2(d) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------



Schedule 12.2(f)
Arbitration Procedures
Issues that that are to be settled by arbitration in accordance with the terms
of the Agreement shall be finally settled by mandatory and binding in accordance
with the CPR Institute for Dispute Resolution (CPR") Rules for Non-Administered
Arbitration then in effect ("CPR Rules"), pursuant to the following conditions:
(a)            Selection of Arbitrator.  Three (3) neutral arbitrators with
accounting and/or finance expertise shall be selected by the CPR Institute in
accordance with the CPR Rules.
(b)            Place of Arbitration Hearings.  Unless otherwise agreed to by the
parties, arbitration hearings shall be held in Chicago, Illinois.
(c)            Costs and Expenses.  Unless the arbitrator rules otherwise, the
parties shall jointly and equally pay the expenses of the arbitrator and
administrative costs assessed by the CPR, as well as their own expenses incurred
during the arbitration process.
(d)            Applicable Law.  The law applicable to the arbitration, including
the administration and enforcement thereof, shall be the Federal Arbitration
Act, 9 U.S.C. §§ 1-16, as amended from time to time, and the law governing this
Agreement.
(e)            Arbitration Award.  The arbitration award shall be presented to
the parties in writing, and upon request of either party, shall specify the
factual and legal basis for the award.  The award may be confirmed and enforced
in any court of competent jurisdiction.  Any post-award proceedings will be
governed by the Federal Arbitration Act.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 12.2(f) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA




--------------------------------------------------------------------------------



Schedule 12.3(f)
Additional Stage Termination Events
(****)


























 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 






 
Schedule 12.3(f) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA




--------------------------------------------------------------------------------

Schedule 12.3(g)
Additional Stage Termination Events
(****)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 12.3(g) - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------

Schedule 12.4
Purchase of Accounts
(****)


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 12.4 - 1
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA



--------------------------------------------------------------------------------



Exhibit A
to
Schedule 12.4
(****)




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 12.4 - 2
 
 
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA






--------------------------------------------------------------------------------



Schedule 13.4
Successors and Assigns




(****)
 





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 13.4 - 1
DM 121931.18   
Stage Stores/WFNB
CONFIDENTIAL
Amended and Restated PLCCPA


PLC  PLCC Agreement_ ADS Redacted Version 11_16_12 (2)

--------------------------------------------------------------------------------

 
 